   Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 1 of 62




                  20 Civ. 06274 (LAK)
                     United States District Court

                                for the
                    Southern District of New York



                 IN RE TRANSCARE CORPORATION, ET AL.
                                                 DEBTORS,


          PATRIARCH PARTNERS AGENCY SERVICES, LLC, ET AL.

                                          DEFENDANTS-APPELLANTS,
                             —against—
          SALVATORE LAMONICA, AS CHAPTER 7 TRUSTEE OF THE JOINTLY-
         ADMINISTERED ESTATES OF TRANSCARE CORPORATION, ET AL.,

                                            PLAINTIFF-APPELLEE.



ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT FOR
    THE SOUTHERN DISTRICT OF NEW YORK (BERNSTEIN, J.)

IN RE: TRANSCARE CORPORATION, ET AL., CASE NO. 16-10407 (SMB)
   LAMONICA V. TILTON, ET AL., ADV. PROC. NO. 18-1021 (SMB)



          APPENDIX TO BRIEF FOR THE APPELLANTS


              Volume XXXII- A3790-A3850
Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 2 of 62




                                                                 DX 147
                                                               LaMonica v. Tilton, et al.
                                                                   18-01021-smb




                             A3790
Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 3 of 62




                             A3791
Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 4 of 62




                                                                    DX 150
                                                                LaMonica v. Tilton, et al.
                                                                    18-01021-smb




                             A3792
Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 5 of 62




                                                                      DX 151
                                                                    LaMonica v. Tilton, et al.
                                                                        18-01021-smb




                             A3793
Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 6 of 62




                             A3794
Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 7 of 62




                                                                      DX 157
                                                                    LaMonica v. Tilton, et al.
                                                                        18-01021-smb




                             A3795
Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 8 of 62




                             A3796
Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 9 of 62




                             A3797
Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 10 of 62




                                                                       DX 163
                                                                     LaMonica v. Tilton, et al.
                                                                         18-01021-smb




                              A3798
Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 11 of 62




                              A3799
Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 12 of 62




                                                                       DX 166
                                                                     LaMonica v. Tilton, et al.
                                                                         18-01021-smb




                              A3800
Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 13 of 62




                              A3801
Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 14 of 62




                              A3802
Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 15 of 62




                              A3803
Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 16 of 62




                              A3804
         TRANSCARE NEWCO MODEL                                                                  Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 17 of 62                                                                                                                 STR ICTLY P R IVATE & CONFIDENTIAL
                                                                                                                                                                                                                                                                                                                           Full Year
                                                                               OPENING      Feb-16     Mar-16     Apr-16     May-16     Jun-16     Jul-16      Aug-16          Sep-16     Oct-16     Nov-16     Dec-16                                                                                                       2016      % of Sales
                                                                               as of 2/21                                                                                                                                       Paratransit     MD           PA          HV           WP         Monti-BL      Corporate
                            Patient Revenue
                               Ambulance Revenue                                               364.1    1,508.3    1,549.6    1,549.6    1,549.6    1,572.9      1,572.9        1,572.9    1,595.9    1,595.9    1,595.9               -           -        5,704.9     10,322.5         -             -             -      16,027.4
                               Transit Services                                                405.0    1,943.7    1,949.4    2,014.4    2,017.8    2,085.1      2,085.1        2,052.0    2,191.1    2,120.4    2,297.1          21,161.0         -            -            -           -             -             -      21,161.0
                               Service Revenue                                                769.0    3,452.0    3,499.0    3,564.0    3,567.4    3,657.9      3,657.9        3,624.9    3,787.0    3,716.3    3,893.0          21,161.0         -        5,704.9     10,322.5         -             -             -      37,188.4
                               Premium Revenue                                                  -          -          -          -          -          -            -              -          -          -          -                 -           -            -            -           -             -                         -
                               Other Revenues                                                    -          -          -          -          -          -            -              -          -          -          -                 -           -            -            -           -             -                         -
                              Total Operating Revenue                                         769.0    3,452.0    3,499.0    3,564.0    3,567.4    3,657.9      3,657.9        3,624.9    3,787.0    3,716.3    3,893.0          21,161.0         -        5,704.9     10,322.5         -             -             -      37,188.4

                            COST OF SERVICE
                            Driver Compensation & Related                                      351.0    1,483.0    1,453.9    1,483.9    1,471.0    1,476.7      1,441.0        1,420.8    1,452.9    1,419.2    1,491.8           9,335.6         -        1,684.8      3,924.7         -             -             -      14,945.1       40.2%
                            Benefits                                                            72.0      304.3      298.1      304.1      301.4      302.6        295.5          291.6      298.2      291.2      305.7           1,867.1         -          412.8        784.9         -             -             -       3,064.8        8.2%
                            Workers Comp                                                        33.1      137.2      137.2      137.2      137.2      137.2        137.2          137.2      137.2      137.2      137.2             870.5         -          274.8        259.4         -             -             -       1,404.7        3.8%
                            COPY/DISPATCH'S Compensation                                        12.1       58.3       58.5       60.4       60.5       62.6         62.6           61.6       65.7       63.6       68.9             634.8         -            -            -           -             -             -         634.8        1.7%
                            Fleet Maint Compensation                                            58.1      230.6      222.9      228.1      228.4      234.8        234.8          232.1      244.3      238.6      252.8           1,692.9         -          228.2        484.5         -             -             -       2,405.6        6.5%
                            Repairs & Maintenance                                               86.9      171.7      173.0      177.5      177.7      183.0        183.0          180.7      191.0      186.0      198.4           1,481.3         -          221.1        206.5         -             -             -       1,908.9        5.1%
                            Accident Costs                                                      14.4       60.4       61.7       61.9       61.9       62.9         62.9           62.8       64.1       63.9       64.4              63.5         -          268.1        309.7         -             -             -         641.3        1.7%
                            Fuel, Tolls & Parking Costs                                         10.5       44.3       45.3       45.5       45.6       46.3         46.3           46.2       47.2       47.0       47.6              63.5         -          171.1        237.4         -             -             -         472.0        1.3%
                            Medical Supplies, Rentals & Repairs                                  7.8       33.0       33.7       33.9       33.9       34.6         34.6           34.5       35.3       35.1       35.6              63.5         -          102.7        185.8         -             -             -         351.9        0.9%
                            Communications                                                       4.0       17.8       18.1       18.4       18.4       18.9         18.9           18.7       19.5       19.2       20.0             105.8         -           30.6         55.4         -             -             -         191.8        0.5%
                            Uniforms                                                             1.7        7.8        7.9        8.0        8.0        8.3          8.3            8.2        8.6        8.4        8.9              55.0         -           10.3         18.6         -             -             -          83.9        0.2%
                            Equipment                                                            2.5       10.6       10.8       10.9       10.9       11.1         11.1           11.1       11.4       11.3       11.5              23.3         -           32.0         57.8         -             -             -         113.1        0.3%
                            Health & Safety                                                       .1         .5         .5         .5         .5         .5           .5             .5         .5         .5         .5               -           -            1.7          3.1         -             -             -           4.9        0.0%
                            Licenses & Permits                                                    .9        4.0        4.0        4.1        4.1        4.3          4.3            4.2        4.4        4.3        4.6              31.7         -            4.1          7.4         -             -             -          43.2        0.1%
                            SUB TOTAL - COST OF SERVICE                                       655.1    2,563.4    2,525.6    2,574.6    2,559.5    2,583.6      2,540.7        2,510.1    2,580.2    2,525.4    2,647.8          16,288.5         -        3,442.4      6,535.2         -             -             -      26,266.1        70.6%

                            Gross Profit                                                      113.9      888.6      973.5      989.4    1,007.9    1,074.3      1,117.2        1,114.7    1,206.7    1,190.9    1,245.2           4,872.5         -        2,262.6      3,787.3         -             -             -      10,922.3
                            GP %                                                              14.8%      25.7%      27.8%      27.8%      28.3%      29.4%        30.5%          30.8%      31.9%      32.0%      32.0%              23.0%    #DIV/0!        39.7%        36.7%     #DIV/0!      #DIV/0!       #DIV/0!         29.4%

                            OPERATING EXPENSES
                            Management/Administrative Staffing                                  72.5      300.3      300.3      300.3      300.3      300.3        300.3          300.3      300.3      300.3      300.3           1,791.2         -          560.1        724.4         -             -             -       3,075.6        8.3%
                            Facility Costs                                                      31.9      132.1      132.1      132.1      132.1      132.1        132.1          132.1      132.1      132.1      132.1             871.7         -          278.8        202.1         -             -             -       1,352.6        3.6%
`                           Insurance Auto/Liability/D&O                                        26.2      108.7      108.7      108.7      108.7      108.7        108.7          108.7      108.7      108.7      108.7             358.4         -          413.9        340.8         -             -             -       1,113.1        3.0%
                            Professional Fees                                                    3.4       14.2       14.2       14.2       14.2       14.2         14.2           14.2       14.2       14.2       14.2             102.4         -           17.4         25.1         -             -             -         145.0        0.4%
                            All Other SG&A                                                      82.8       73.7       73.7       73.7       73.7       73.7         73.7           73.7       73.7       73.7       73.7             577.1         -          139.8        102.4         -             -             -         819.3        2.2%
                            Transition Services - Payment to OldCo                               5.9       24.5       24.5       24.5       24.5       24.5         24.5           24.5       24.5       24.5       24.5             157.6         -            5.9         87.0         -             -             -         250.5        0.7%
                            Transition Services - Payment from OldCo (Gain)                      -          -          -          -          -          -            -              -          -          -          -                 -           -            -            -           -             -             -           -          0.0%
                            Bad Debt                                                            21.8       90.5       93.0       93.0       93.0       94.4         94.4           94.4       95.8       95.8       95.8               -           -          342.3        619.4         -             -             -         961.6        2.6%
                            TOTAL OPERATING EXPENSES                                          244.5      743.8      746.3      746.3      746.3      747.7        747.7          747.7      749.1      749.1      749.1           3,858.4         -        1,758.1      2,101.3         -             -             -       7,717.8        20.8%

                            EBITDA                                                           (130.7)     144.7      227.1      243.1      261.6      326.6        369.5          367.0      457.6      441.8      496.1           1,014.0         -         504.4       1,686.0         -             -             -       3,204.5          8.6%
                                                                                              -17.0%      4.2%       6.5%       6.8%       7.3%       8.9%        10.1%          10.1%      12.1%      11.9%      12.7%               4.8%    #DIV/0!         8.8%        16.3%     #DIV/0!      #DIV/0!       #DIV/0!          8.6%         0.0%
                            Other Expense                                                       -           -          -          -          -          -            -              -          -          -          -                  -            -          -            -             -           -             -           -           0.0%
                            Interest Expense                                                    -           -          -          -          -          -            -              -          -          -          -                  -            -          -            -             -           -             -           -           0.0%
                            Capital Leases                                                      -           -          -          -          -          -            -              -          -          -          -                  -            -          -            -             -           -             -           -           0.0%
                            Depreciation                                                        5.5        16.2       16.2       16.2       16.2       16.2         16.2           16.2       16.2       16.2       16.2                -            -         41.8        125.6           -           -             -         167.4         0.5%
                            Management Fees (PPAS)                                              -           -          -          -          -          -            -              -          -          -          -                  -            -          -            -             -           -             -           -           0.0%
                            Agency Fee (PPAS)                                                   -           -          -          -          -          -            -              -          -          -          -                  -            -          -            -             -           -             -           -           0.0%
                            All Other                                                           -           -          -          -          -          -            -              -          -          -          -                  -            -          -            -             -           -             -           -           0.0%
                            Income Tax                                                          -           -          -          -          -          -            -              -          -          -          -                  -            -          -            -             -           -             -           -           0.0%
                            Subtotal Other                                                      5.5       16.2       16.2       16.2       16.2       16.2         16.2           16.2       16.2       16.2       16.2                                                                                                       167.4          0.5%
                                                                                                                                                                                                                                                                                                                                             0.0%
                            Net Income                                                       (136.2)     128.6      210.9      226.9      245.4      310.4        353.3          350.8      441.4      425.6      479.9           1,014.0         -         504.4       1,686.0         -             -             -       3,037.1          8.2%

By Div   DSO                                                                  PMT Terms                                                                                                                                    DSO 45 from ME             90          55          60            75            75         -     Full Year




                                                                                                                                                            A3805
                                                                                                                                                       NewCo Financial Model
      TRANSCARE NEWCO MODEL                                                               Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 18 of 62                                                                                                                  STR ICTLY P R IVATE & CONFIDENTIAL
                                                                       OPENING        Feb-16      Mar-16      Apr-16      May-16      Jun-16      Jul-16      Aug-16          Sep-16      Oct-16      Nov-16      Dec-16                                                                                            2016
                                                                       as of 2/21                                                                                                                                              Paratransit   MD      PA           HV             WP       Monti-BL   Corporate
                                 Current Assets
                                 Cash and cash equivalents                     -        (540.7)      (25.3)   (1,164.8)   (1,014.9)     (811.4)     (513.5)      (162.7)         295.8       738.7     1,172.5      1,675.0        (582.7)     -      486.3       1,771.5           -           -          -         1,675.0
                                 Patient Account Receivables (OldCo)           -           -           -           -           -           -           -            -              -           -           -            -             -        -        -             -             -           -          -             -
                                 Patient Account Receivables (NewCo)       5,209.6     5,614.5     6,012.9     6,385.6     6,583.3     6,735.0     6,875.5      6,988.5        6,985.5     7,126.2     7,217.2      7,338.1       4,417.5      -      885.2       2,035.4           -           -          -         7,338.1
                              6% Allowance for Bad Debt                     (122.6)     (144.5)     (235.0)     (328.0)     (420.9)     (513.9)     (608.3)      (702.7)        (797.0)     (892.8)     (988.5)    (1,084.3)          -        -     (384.6)       (699.7)          -           -          -        (1,084.3)
-     Inventory Add              Inventory                                   677.9       677.9       677.9       677.9       677.9       677.9       677.9        677.9          677.9       677.9       677.9        677.9         439.2      -       68.3         170.4           -           -          -           677.9
                                 Prepaid and Other Current Assets              -           -           -           -           -           -           -            -              -           -           -            -             -        -        -             -             -           -          -             -
                                 Total Current Assets                     5,764.8     5,607.3     6,430.6     5,570.7     5,825.4     6,087.6     6,431.6      6,801.1        7,162.2     7,650.0     8,079.2      8,606.8       4,274.0      -    1,055.2       3,277.6           -           -          -         8,606.8
                                                                                           -           -           -           -           -           -            -              -           -           -            -
                                   Property, Plant and Equipment                           -           -           -           -           -           -            -              -           -           -            -
-     PPE Add                      Property, Plant and Equipment           6,785.9     7,085.9     7,085.9     7,085.9     7,085.9     7,085.9     7,085.9      7,085.9        7,085.9     7,085.9     7,085.9      7,085.9            -       -    3,934.1       3,151.8           -           -          -          7,085.9
                                   Accumulated Depreciation               (6,429.1)   (6,435.4)   (6,451.6)   (6,467.8)   (6,484.0)   (6,500.2)   (6,516.4)    (6,532.5)      (6,548.7)   (6,564.9)   (6,581.1)    (6,597.3)           -       -   (3,622.1)     (2,975.2)          -           -          -         (6,597.3)
                                   Property and equipment, net              356.9       650.5       634.4       618.2       602.0       585.8       569.6        553.4          537.2       521.0       504.8        488.7            -       -      312.0         176.7           -           -          -            488.7
                                                                                           -           -           -           -           -           -            -              -           -           -            -
                                   Other Assets                                            -           -           -           -           -           -            -              -           -           -            -
                                   Goodwill                                    -           -           -           -           -           -           -            -              -           -           -            -             -        -        -            -              -           -          -             -
-     Other Assets Add             Other Assets                            1,174.4     1,174.4     1,174.4     1,174.4     1,174.4     1,174.4     1,174.4      1,174.4        1,174.4     1,174.4     1,174.4      1,174.4         150.0      -       49.4        975.0            -           -          -         1,174.4
                                   Total Other Assets                     1,174.4     1,174.4     1,174.4     1,174.4     1,174.4     1,174.4     1,174.4      1,174.4        1,174.4     1,174.4     1,174.4      1,174.4         150.0      -       49.4        975.0            -           -          -         1,174.4
                                                                                                                                                                                                                                                                                                                         -
                                   Total Assets                           7,296.2     7,432.2     8,239.4     7,363.3     7,601.8     7,847.8     8,175.7      8,528.9        8,873.9     9,345.5     9,758.4     10,269.9       4,424.0      -    1,416.7       4,429.2           -           -          -        10,269.9


                                   Current Operating Liabilities
    60 DPO                         Accounts payable                        1,502.5     1,775.5     2,454.1     1,367.1     1,378.7     1,379.4     1,396.8      1,396.8        1,390.9     1,421.0     1,408.4      1,439.9         770.0      -     323.1         346.7            -           -          -         1,439.9
                                   Accrued PPAS (Mgmt/Agency)                  -           -           -           -           -           -           -            -              -           -           -            -             -        -       -             -              -           -          -             -
-     Chng in acc. exp para only   Accrued PTO                               508.9       508.9       508.9       508.9       508.9       508.9       508.9        508.9          508.9       508.9       508.9        508.9         322.8      -      60.1         126.0            -           -          -           508.9
                                   InterCompany Balance                        -           -           -           -           -           -           -            -              -           -           -            -             -        -       -             -              -           -          -             -
                                   Payable To Wells                            -           -           -           -           -           -           -            -              -           -           -            -             -        -       -             -              -           -          -             -
                                      Total Current Liabilities           2,011.4     2,284.4     2,963.0     1,876.0     1,887.6     1,888.2     1,905.7      1,905.7        1,899.8     1,929.9     1,917.3      1,948.8       1,092.8      -     383.2         472.8            -           -          -         1,948.8

                                   Other Long Term Liabilities
      Assumes no ABL               Asset Based Loan                            -           -           -           -           -           -           -            -              -           -           -            -              -       -        -               -           -           -          -              -
                                   Accrued Interest on Term Debt               -           -           -           -           -           -           -            -              -           -           -            -              -       -        -               -           -           -          -              -
      Fixed amount                 New Term Loan                               -           -           -           -           -           -           -            -              -           -           -            -              -       -        -               -           -           -          -              -
      Fixed amount                 Capital Lease                               -           -           -           -           -           -           -            -              -           -           -            -              -       -        -               -           -           -          -              -
                                   Deferred Rent Payable                       -           -           -           -           -           -           -            -              -           -           -            -              -       -        -               -           -           -          -              -
                                   Deferred Tax Liability                      -           -           -           -           -           -           -            -              -           -           -            -              -       -        -               -           -           -          -              -
                                                                               -           -           -           -           -           -           -            -              -           -           -            -              -       -        -               -           -           -          -              -
                                   Non Current Liabilitites                   -           -           -           -           -           -           -            -              -           -           -            -              -       -        -               -           -           -                         -

                                   Total Liabilities                      2,011.4     2,284.4     2,963.0     1,876.0     1,887.6     1,888.2     1,905.7      1,905.7        1,899.8     1,929.9     1,917.3      1,948.8       1,092.8      -     383.2         472.8            -           -          -         1,948.8

                                   Common Equity                           5,284.8     5,148.7     5,277.2     5,488.1     5,715.0     5,960.4     6,270.8      6,624.1        6,975.0     7,416.4     7,842.0      8,321.9       3,331.1      -    1,033.5       3,957.3           -           -          -         8,321.9
                                   Total Equity                           5,284.8     5,148.7     5,277.2     5,488.1     5,715.0     5,960.4     6,270.8      6,624.1        6,975.0     7,416.4     7,842.0      8,321.9       3,331.1      -    1,033.5       3,957.3           -           -          -         8,321.9

                                   Check                                      -            (.8)        (.8)        (.8)        (.8)        (.8)        (.8)         (.8)           (.8)        (.8)        (.8)         (.8)          -       -           (.0)         (.8)        -           -          -              (.8)

                                                                                                                                                                                                                                                                                                                   Full Year




                                                                                                                                                           A3806
                                                                                                                                                      NewCo Financial Model
TRANSCARE NEWCO MODEL                                                Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 19 of 62                                                                                                                  STR ICTLY P R IVATE & CONFIDENTIAL
                                                                 Feb-16      Mar-16      Apr-16       May-16      Jun-16        Jul-16      Aug-16          Sep-16      Oct-16      Nov-16      Dec-16                                                                                        2016
                                                                                                                                                                                                            Paratransit    MD       PA        HV            WP       Monti-BL   Corporate

                   Net Income                                      (136.2)      128.6       210.9        226.9       245.4         310.4        353.3          350.8       441.4       425.6       479.9        1,014.0         -    462.6    1,560.4            -         -          -        3,037.1
                   Total Adjustments                                                                                                                                                                                -           -      -          -              -         -          -            -
                    Adjustment to reconcile to net income                                                                                                                                                           -           -      -          -              -         -          -            -
                          Non Cash Article 9 Impact                   -           -           -            -           -             -            -              -           -           -           -              -           -      -          -              -         -          -            -
                          Recognition to Wells Fargo Liability        -           -           -            -           -             -            -              -           -           -           -              -           -      -          -              -         -          -            -
                          Provision for doubtful accounts            21.8        90.5        93.0         93.0        93.0          94.4         94.4           94.4        95.8        95.8        95.8            -           -    342.3      619.4            -         -          -          961.6
                          Depreciation and amortization               5.5        16.2        16.2         16.2        16.2          16.2         16.2           16.2        16.2        16.2        16.2            -           -     41.8      125.6            -         -          -          167.4
                          Deferred rent                               -           -           -            -           -             -            -              -           -           -           -              -           -      -          -              -         -          -            -
                    Total Adj to reconcile to net income           (108.8)      235.2       320.1        336.1       354.5         421.0        463.8          461.4       553.4       537.5       591.9        1,014.0         -    846.7    2,305.4            -         -          -        4,166.1
                    Operating Adjustments                                                                                                                                                                           -           -      -          -              -         -          -            -
                     (Increase) Decrease in Assets                                                                                                                                                                  -           -      -          -              -         -          -            -
                          Accounts Receivable (OldCo)                 -           -           -            -           -             -            -              -           -           -           -              -           -      -          -              -         -          -            -
                          Accounts Receivable (NewCo)              (405.0)     (398.4)     (372.7)      (197.7)     (151.7)       (140.5)      (113.0)           3.0      (140.7)      (91.1)     (120.9)      (1,252.0)        -   (180.4)    (696.1)           -         -          -       (2,128.5)
                          Inventory                                   -           -           -            -           -             -            -              -           -           -           -              -           -      -          -              -         -          -            -
                          Prepaid Expenses and Other                  -           -           -            -           -             -            -              -           -           -           -              -           -      -          -              -         -          -            -
                          Other Long-Term Assets                      -           -           -            -           -             -            -              -           -           -           -              -           -      -          -              -         -          -            -
                     Total (Increase) Decrease in Assets           (405.0)     (398.4)     (372.7)      (197.7)     (151.7)       (140.5)      (113.0)           3.0      (140.7)      (91.1)     (120.9)      (1,252.0)        -   (180.4)    (696.1)           -         -          -       (2,128.5)
                     Increase (Decrease) In Liabilities                                                                                                                                                             -           -      -          -              -         -          -            -
                          A/P and Accrued Expenses                  273.1       678.6     (1,087.0)       11.6             .6       17.4          -             (5.9)       30.1       (12.6)       31.5         (344.8)        -    120.0      162.2            -         -          -          (62.6)
                          Accrued Management Fees                     -           -            -           -           -             -            -              -           -           -           -              -           -      -          -              -         -          -            -
                          Other Accrued Liabilities                   -           -            -           -           -             -            -              -           -           -           -              -           -      -          -              -         -          -            -
                          Capital Lease Obligations                   -           -            -           -           -             -            -              -           -           -           -              -           -      -          -              -         -          -            -
                          InterCompany Payable                        -           -            -           -           -             -            -              -           -           -           -              -           -      -          -              -         -          -            -
                          Deferred Tax Liability                      -           -            -           -           -             -            -              -           -           -           -              -           -      -          -              -         -          -            -
                     Total Increase (Decrease) In Liabilities       273.1       678.6     (1,087.0)       11.6          .6          17.4          -             (5.9)       30.1       (12.6)       31.5         (344.8)        -    120.0      162.2            -         -          -          (62.6)
                    Total Operating Adjustments                    (240.7)      515.4     (1,139.5)      150.0       203.4         297.9        350.8          458.5       442.8       433.9       502.5         (582.7)        -    786.3    1,771.5            -         -          -        1,975.0

                    Investing Adjustments                                                                                                                                                                           -           -      -          -              -         -          -           -
                     Capital Expenditures                          (300.0)        -            -           -           -             -            -              -           -           -           -              -           -   (300.0)       -              -         -          -        (300.0)
                    Total Investing Adjustments                    (300.0)        -            -           -           -             -            -              -           -           -           -              -           -   (300.0)       -              -         -          -        (300.0)
                                                                                                                                                                                                                    -           -      -          -              -         -          -
                    Financing Adjustments                                                                                                                                                                           -           -      -          -              -         -          -           -
                      Accrued Interest                                -           -            -           -           -             -            -              -           -           -           -              -           -      -          -              -         -          -           -
                      Payable to Wells Fargo of Old AR                -           -            -           -           -             -            -              -           -           -           -              -           -      -          -              -         -          -           -
                      Term Loan                                       -           -            -           -           -             -            -              -           -           -           -              -           -      -          -              -         -          -           -
                      Deferred Rent Payable                           -           -            -           -           -             -            -              -           -           -           -              -           -      -          -              -         -          -           -
                                                                      -           -            -           -           -             -            -              -           -           -           -              -           -      -          -              -         -          -           -
                      Asset Based Loan                                -           -            -           -           -             -            -              -           -           -           -              -           -      -          -              -         -          -           -
                    Total Financing Adjustments                       -           -            -           -           -             -            -              -           -           -           -              -           -      -          -              -         -                      -
                   Total Cash Flow                                 (540.7)      515.4     (1,139.5)      150.0       203.4         297.9        350.8          458.5       442.8       433.9       502.5         (582.7)        -    486.3    1,771.5            -         -          -       1,675.0




                                                                                                                                         A3807
                                                                                                                                    NewCo Financial Model
TRANSCARE NEWCO MODEL                                                                                   Case 1:20-cv-06274-LAK
                                                                                                                 Quarter   Q1  Document
                                                                                                                               Q1   Q1  11-32
                                                                                                                                           Q2 Filed
                                                                                                                                                 Q2 09/30/20
                                                                                                                                                        Q2   Page
                                                                                                                                                             Q3   20Q3of 62                                                                Q3          Q4           Q4           Q4             FY
STR ICTLY P R IVATE & CONFIDENTIAL                                                                               Month         Jan-16       Feb-16       Mar-16         Apr-16       May-16       Jun-16       Jul-16       Aug-16       Sep-16       Oct-16       Nov-16       Dec-16       FY 2016        % of Sales
                                                                                                                 Total Days      31           29          31              30          31            30           31           31           30          31            30           31           366
                                                                                                                 Actual Days      0           7           31              30          31            30           31           31           30          31            30           31           313
DIVISION TOGGLE
                                                        Division Included in NewCo? (1 = Yes, 0 = No)
                                                        Paratransit                                                    1
                                                        Maryland                                                       0
                                                        PA/Pittsburgh                                                  1
                                                        Hudson Valley                                                  1
                                                        WP/Westchester                                                 0
                                                        Monti/BL - Bronx/Lebanon and Montefiore                        0



Corporate & Divisonal Payments

                   General Corporate
     114,167         Management/Admin. Staffing       Corporate Team - Monthly Salary & Benefits                       0                0            0              0            0            0            0            0            0            0            0            0            0             0
      22,500         All Other SG&A                    Monthly $15k Bank Fees & $7.5k Standard Business Costs          0                0            0              0            0            0            0            0            0            0            0            0            0             0
      50,000         Management Fees (PPAS)            Management Fees (PPAS) - Monthly                                0                0            0              0            0            0            0            0            0            0            0            0            0             0
      75,000         Agency Fee (PPAS)                 Agency Fees (Annual)                                            0                0            0              0            0            0            0            0            0            0            0            0            0             0
      60,000         Insurance Auto/Liability/D&O      D&O/Crime Insurance (estimate)                                  0                0            0              0            0            0            0            0            0            0            0            0            0             0
      35,000         Professional Fees                 Professional Services and Other Fees                            0                0            0              0            0            0            0            0            0            0            0            0            0             0
                   Monthly payments from OldCo to NewCo - Corporate
        0            Transition Services              Risk Management Services/Safety - John Foerst                    0                0            0              0            0            0            0            0            0            0            0            0            0             0
      2,500          Transition Services               Compliance / QA - Margaret Azizo                                0                0            0              0            0            0            0            0            0            0            0            0            0             0
     169,218         Transition Services               159 Owned Vehicles to be used by OldCo                          0                0            0              0            0            0            0            0            0            0            0            0            0
                                                       Total Monthly Payments from OldCo to NewCo - Corporate          0                0            0              0            0            0            0            0            0            0            0            0            0             0
                   Monthly payments from NewCo to OldCo - Corporate
        0            Transition Services              Billing - Various Employees                                      0                0            0              0            0            0            0            0            0            0            0            0            0             0
        0            Transition Services               Facilities - Corporate employees only                           0                0            0              0            0            0            0            0            0            0            0            0            0
      9,000          Transition Services               Finance & Acconting - 4 resources                               0                0            0              0            0            0            0            0            0            0            0            0            0             0
      2,500          Transition Services               HR - P. Hunter & A. Bailey                                      0                0            0              0            0            0            0            0            0            0            0            0            0             0
        0            Transition Services               Insurance                                                       0                0            0              0            0            0            0            0            0            0            0            0            0
        0            Transition Services               Payroll - Y. Servinenko                                         0                0            0              0            0            0            0            0            0            0            0            0            0             0
      5,000          Transition Services               Revenue Cycle Mgmt - J. Koppel                                  0                0            0              0            0            0            0            0            0            0            0            0            0             0
      25,000          Transition Services              Telecomm - Voice                                                0                0            0              0            0            0            0            0            0            0            0            0            0             0
                                                      Total Monthly Payments from NewCo to OldCo - Corporate           0                0            0              0            0            0            0            0            0            0            0            0            0              0
                   Monthly payments from NewCo to OldCo - Divisional
      15,388         Transition Services                              Ambulances - 7 vehicles                        15,388             0       3,714       15,388         15,388       15,388       15,388       15,388       15,388       15,388       15,388       15,388       15,388        157,594
        0            Transition Services                              MTA Facility                                     0                0           0            0              0            0            0            0            0            0            0            0            0              0
                     Transition Services               Transit Total                                                 15,388             0       3,714       15,388         15,388       15,388       15,388       15,388       15,388       15,388       15,388       15,388       15,388        157,594
        72           Transition Services                              Ventilators - 1 units                             0               0           0            0              0            0            0            0            0            0            0            0            0              0
                     Transition Services               MD Total                                                         0               0           0            0              0            0            0            0            0            0            0            0            0              0
       574           Transition Services                              Ventilators - 8 units                           574               0         138          574            574          574          574          574          574          574          574          574          574          5,876
                     Transition Services               PA Total                                                       574               0         138          574            574          574          574          574          574          574          574          574          574          5,876
       359           Transition Services                               Ventilators - 5 units                          359               0          87          359            359          359          359          359          359          359          359          359          359          3,673
      8,140          Transition Services                              Ambulances - 5 vehicles                        8,140              0       1,965        8,140          8,140        8,140        8,140        8,140        8,140        8,140        8,140        8,140        8,140         83,365
                     Transition Services               HV Total                                                      8,499              0       2,051        8,499          8,499        8,499        8,499        8,499        8,499        8,499        8,499        8,499        8,499         87,037
       430           Transition Services                              Ventilators - 6 units                            0                0           0            0              0            0            0            0            0            0            0            0            0              0
      6,341          Transition Services                              Facilities (lease and Utilities)                  0               0           0            0              0            0            0            0            0            0            0            0            0              0
                     Transition Services               Westchester/WP Total                                             0               0           0            0              0            0            0            0            0            0            0            0            0              0
      4,993          Transition Services                              Radios                                            0               0           0            0              0            0            0            0            0            0            0            0            0              0
       359           Transition Services                               Ventilators - 5 units                            0               0           0            0              0            0            0            0            0            0            0            0            0              0
      18,888         Transition Services                               Facilities (lease and Utilities)                 0               0           0            0              0            0            0            0            0            0            0            0            0              0
                      Transition Services             Montefiore/BL Total                                              0                0           0            0              0            0            0            0            0            0            0            0            0              0




                                                                                                                                                         A3808
                                                                                                                                                           Inputs
Paratransit                                                                                            Case     1:20-cv-06274-LAK
                                                                                                         Division Toggle: 1       Document 11-32 Filed 09/30/20 Page 21 of 62
              TOTAL REVENUES
                                                    Bulk (Subsidy)                                                                                                                                                                                                                                           0     0%
                                                    Lance                                                                      $404,972     $1,943,700     $1,949,400     $2,014,380     $2,017,800     $2,085,060     $2,085,060     $2,052,000     $2,191,080     $2,120,400     $2,297,100       21,160,952   100%
                                                    Lette                                                                                                                                                                                                                                                    0     0%
                                                    Total Paratransit Revenues                                                 $404,972     $1,943,700     $1,949,400     $2,014,380     $2,017,800     $2,085,060     $2,085,060     $2,052,000     $2,191,080     $2,120,400     $2,297,100     $21,160,952    100%

              Trip Revenues
                                                    Month Accounting Reconciliation (4-4-5 schedule) - Ignore                      100%           100%           100%           100%           100%           100%           100%           100%           100%           100%           100%
                                                    Total Routes                                                   300               300            300            300            300            300            300            300            300            300            300            300
                                                    Contract Utilization                                                            55%            55%            57%            57%            59%            59%            59%            60%            62%            62%            65%
                                                    Routes Completed                                                                 165            165            171            171            177            177            177            180            186            186            195
                                                    Daily Trips per Route                                           6.3               6.3            6.3            6.3            6.3            6.3            6.3            6.3            6.3            6.3            6.3            6.3
                                                    Revenue per Trip                                                              $56.1          $60.8          $60.8          $60.8          $60.8          $60.8          $60.8          $60.8          $60.8          $60.8          $60.8
                                                    Total Monthly Revenues                                                     $404,972     $1,943,700     $1,949,400     $2,014,380     $2,017,800     $2,085,060     $2,085,060     $2,052,000     $2,191,080     $2,120,400     $2,297,100     $21,160,952    100%

Expenses
              Cost of Service (Direct Costs)

                                                    Driver Compensation & Related
                                                           Ambulance
                                                                   Monthly Trips Completed                                         7,219         31,969         32,063         33,131         33,188         34,294         34,294         33,750         36,038         34,875         37,781
                                                                   Service Hours / Trip                            1.25             1.25           1.25           1.25           1.25           1.25           1.25           1.25           1.25           1.25           1.25           1.25
                                                                   UHU (# of Trips per Hour)                       1.00             1.00           1.00           1.00           1.00           1.00           1.00           1.00           1.00           1.00           1.00           1.00
                                                                   Total Unit Hours                                                9,023         39,961         40,078         41,414         41,484         42,867         42,867         42,188         45,047         43,594         47,227
                                                                   Unit Hour Cost                                                 $24.17         $23.33         $22.50         $22.50         $22.50         $21.67         $20.83         $20.83         $20.00         $20.00         $20.00
                                                           Total Ambulance                                                     $218,066      $932,422       $901,758       $931,816       $933,398       $928,789       $893,066       $878,906       $900,938       $871,875       $944,531       $9,335,566
                                                    Driver Compensation & Related Expense (Total)                              $218,066      $932,422       $901,758       $931,816       $933,398       $928,789       $893,066       $878,906       $900,938       $871,875       $944,531       $9,335,566    44.1%
                                                    Benefits                                                      20.00%         43,613        186,484        180,352        186,363        186,680        185,758        178,613        175,781        180,188        174,375        188,906       1,867,113     8.8%
                                                    Workers Comp                                                  85,000          20,517         85,000         85,000         85,000         85,000         85,000         85,000         85,000         85,000         85,000         85,000         870,517    4.1%
                                                    COPY/DISPATCH'S Compensation                                   3.00%         12,149         58,311         58,482         60,431         60,534         62,552         62,552         61,560         65,732         63,612         68,913         634,829     3.0%
                                                    Fleet Maint Compensation                                       8.00%         32,398        155,496        155,952        161,150        161,424        166,805        166,805        164,160        175,286        169,632        183,768       1,692,876     8.0%
                                                    Repairs & Maintenance                                          7.00%         28,348        136,059        136,458        141,007        141,246        145,954        145,954        143,640        153,376        148,428        160,797       1,481,267     7.0%
                                                    Accident Costs                                                 0.30%          1,215          5,831          5,848          6,043          6,053          6,255          6,255          6,156          6,573          6,361          6,891          63,483     0.3%
                                                    Fuel, Tolls & Parking Costs                                    0.30%          1,215          5,831          5,848          6,043          6,053          6,255          6,255          6,156          6,573          6,361          6,891          63,483     0.3%
                                                    Medical Supplies, Rentals & Repairs                            0.30%          1,215          5,831          5,848          6,043          6,053          6,255          6,255          6,156          6,573          6,361          6,891          63,483     0.3%
                                                    Communications                                                 0.50%          2,025          9,719          9,747         10,072         10,089         10,425         10,425         10,260         10,955         10,602         11,486         105,805     0.5%
                                                    Uniforms                                                       0.26%          1,053          5,054          5,068          5,237          5,246          5,421          5,421          5,335          5,697          5,513          5,972          55,018     0.3%
                                                    Equipment                                                      0.11%            445          2,138          2,144          2,216          2,220          2,294          2,294          2,257          2,410          2,332          2,527          23,277     0.1%
                                                    Health & Safety                                                0.00%              0              0              0              0              0              0              0              0              0              0              0               0     0.0%
                                                    Licenses & Permits                                             0.15%            607          2,916          2,924          3,022          3,027          3,128          3,128          3,078          3,287          3,181          3,446          31,741     0.2%
                                                    Total Cost of Service                                                      $362,867     $1,591,091     $1,555,430     $1,604,444     $1,607,024     $1,614,891     $1,572,024     $1,548,446     $1,602,588     $1,553,634     $1,676,020     $16,288,459    77.0%

              Operating Expenses (Indirect Costs)
                                                    Management/Admin. Staffing                                    174,896         42,216       174,896        174,896        174,896        174,896        174,896        174,896        174,896        174,896        174,896        174,896        1,791,175    8.5%
                                                    Facility Costs                                                 85,120         20,546        85,120         85,120         85,120         85,120         85,120         85,120         85,120         85,120         85,120         85,120          871,746    4.1%
                                                    Insurance Auto/Liability                                       35,000          8,448        35,000         35,000         35,000         35,000         35,000         35,000         35,000         35,000         35,000         35,000          358,448    1.7%
                                                    Professional Fees                                              10,000          2,414        10,000         10,000         10,000         10,000         10,000         10,000         10,000         10,000         10,000         10,000          102,414    0.5%
                                                    All Other SG&A                                                 50,000         77,069        50,000         50,000         50,000         50,000         50,000         50,000         50,000         50,000         50,000         50,000          577,069    2.7%
                                                    Bad Debt                                                       0.00%               0              0             0              0              0              0              0              0              0              0              0                0    0.0%
                                                    Total Operating Expenses                                                   $150,693      $355,016       $355,016       $355,016       $355,016       $355,016       $355,016       $355,016       $355,016       $355,016       $355,016       $3,700,852    17.5%
                                                                                                                                 -26.8%          -0.1%          2.0%           2.7%           2.8%           5.5%           7.6%           7.2%          10.7%          10.0%          11.6%
              Other Non-Operating Expenses
                                                    Other Expense                                                   0                  0              0              0              0              0              0              0              0              0              0              0               0    0.0%
                                                    Interest Expense                                                0                  0              0              0              0              0              0              0              0              0              0              0               0    0.0%
                                                    Capital Leases                                                  0                  0              0              0              0              0              0              0              0              0              0              0               0    0.0%
                                                    Depreciation                                                    0                  0              0              0              0              0              0              0              0              0              0              0               0    0.0%
                                                    Management Fees (PPAS)                                          0                  0              0              0              0              0              0              0              0              0              0              0               0    0.0%
                                                    Agency Fee (PPAS)                                               0                  0              0              0              0              0              0              0              0              0              0              0               0    0.0%
                                                    All Other                                                       0                  0              0              0              0              0              0              0              0              0              0              0               0    0.0%
                                                    Income Tax                                                      0                  0              0              0              0              0              0              0              0              0              0              0               0    0.0%
                                                    Total Operating Expenses                                                         $0             $0             $0             $0             $0             $0             $0             $0             $0             $0             $0              $0     0.0%




                                                                                                                                            A3809
                                                                                                                                               Inputs
                                                                                            Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 22 of 62
Maryland                                                                                      Division Toggle:     0

           TOTAL REVENUES
                                            Bulk (Subsidy)                                                                          $0            $0             $0             $0             $0             $0             $0             $0             $0             $0             $0           0   #DIV/0!
                                            Lance                                                                                   $0            $0             $0             $0             $0             $0             $0             $0             $0             $0             $0           0   #DIV/0!
                                            Lette                                                                                   $0            $0             $0             $0             $0             $0             $0             $0             $0             $0             $0           0   #DIV/0!
                                            Total Maryland Revenues                                                                 $0            $0             $0             $0             $0             $0             $0             $0             $0             $0             $0         $0    #DIV/0!

           Bulk Revenues
                                            University of Maryland - Monthly Bulk                                210,000     0             0              0              0              0              0              0              0              0              0              0             0         #DIV/0!
                                            Others                                                                  0        0             0              0              0              0              0              0              0              0              0              0             0         #DIV/0!
                                            Total Revenues                                                                          $0            $0             $0             $0             $0             $0             $0             $0             $0             $0             $0         $0    #DIV/0!

           Lance Revenues
                                            University of Maryland
                                                   Trips Growth (Quarterly)                                       2.0%                                   2.0%                                         2.0%                                         2.0%
                                                   # of Trips                                                      960       0              0              0              0              0              0              0              0              0              0              0
                                                   Ave. Patient Charge Growth                                              12.0%          0.0%           0.0%           0.0%           0.0%           0.0%           0.0%           0.0%           0.0%           0.0%           0.0%
                                                   Ave. Patient Charge                                            $320     $358           $358           $358           $358           $358           $358           $358           $358           $358           $358           $358
                                            University of Maryland Lance Revenues                                                   $0            $0             $0             $0             $0             $0             $0             $0             $0             $0             $0         $0    #DIV/0!
                                            Others
                                                   Trips Growth (Quarterly)                                       2.0%                                   2.0%                                         2.0%                                         2.0%
                                                   # of Trips                                                       0        0              0              0              0              0              0              0              0              0              0              0
                                                   Ave. Patient Charge Growth                                              12.0%          0.0%           0.0%           0.0%           0.0%           0.0%           0.0%           0.0%           0.0%           0.0%           0.0%
                                                   Ave. Patient Charge                                            $320     $358           $358           $358           $358           $358           $358           $358           $358           $358           $358           $358
                                            Other Lance Revenues                                                                    $0            $0             $0             $0             $0             $0             $0             $0             $0             $0             $0         $0    #DIV/0!
                                            Total Lance Revenues                                                                    $0            $0             $0             $0             $0             $0             $0             $0             $0             $0             $0         $0    #DIV/0!

           Lette Revenues
                                            University of Maryland
                                                   Trips Growth (Quarterly)                                       2.0%                                          2.0%                                         2.0%                                         2.0%
                                                   # of Trips                                                      220                0              0              0              0              0              0              0              0              0              0              0
                                                   Ave. Patient Charge Growth                                                     0.0%           0.0%           0.0%           0.0%           0.0%           0.0%           0.0%           0.0%           0.0%           0.0%           0.0%
                                                   Ave. Patient Charge                                            $63              $63            $63            $63            $63            $63            $63            $63            $63            $63            $63            $63
                                            University of Maryland Lette Revenues                                                   $0             $0             $0             $0             $0             $0             $0             $0             $0             $0             $0        $0    #DIV/0!
                                            Others
                                                   Trips Growth (Quarterly)                                       2.0%                                          2.0%                                         2.0%                                         2.0%
                                                   # of Trips                                                       0                 0              0              0              0              0              0              0              0              0              0              0
                                                   Ave. Patient Charge Growth                                                     0.0%           0.0%           0.0%           0.0%           0.0%           0.0%           0.0%           0.0%           0.0%           0.0%           0.0%
                                                   Ave. Patient Charge                                            $63              $63            $63            $63            $63            $63            $63            $63            $63            $63            $63            $63
                                            Other Lette Revenues                                                                    $0             $0             $0             $0             $0             $0             $0             $0             $0             $0             $0        $0    #DIV/0!
                                            Total Lette Revenues                                                                    $0             $0             $0             $0             $0             $0             $0             $0             $0             $0             $0        $0    #DIV/0!

Expenses
           Cost of Service (Direct Costs)

                                            Driver Compensation & Related
                                                   Ambulance
                                                           Trips Completed per Month                                                  0             0              0              0              0              0              0              0              0              0              0
                                                           UHU (# of Trips per Hour)                                               0.24          0.30           0.31           0.31           0.31           0.31           0.31           0.31           0.31           0.32           0.32
                                                           Total Unit Hours                                                           0             0              0              0              0              0              0              0              0              0              0
                                                           Unit Hour Cost                                                        $65.00        $65.00         $62.00         $62.00         $62.00         $62.00         $62.00         $62.00         $62.00         $62.00         $62.00
                                                   Total Ambulance                                                                  $0            $0             $0             $0             $0             $0             $0             $0             $0             $0             $0         $0    #DIV/0!
                                                   Ambulette
                                                           Trips Completed per Month                                                  0             0              0              0              0              0              0              0              0              0              0
                                                           UHU (# of Trips per Hour)                                               0.24          0.25           0.26           0.27           0.28           0.30           0.30           0.30           0.30           0.31           0.31
                                                           Total Unit Hours                                                           0             0              0              0              0              0              0              0              0              0              0
                                                           Unit Hour Cost                                                        $10.00        $10.00         $10.00         $10.00         $10.00         $10.00         $10.00         $10.00         $10.00         $10.00         $10.00
                                                   Total Ambulette                                                                  $0            $0             $0             $0             $0             $0             $0             $0             $0             $0             $0         $0    #DIV/0!
                                            Driver Compensation & Related Expense (Total)                                           $0            $0             $0             $0             $0             $0             $0             $0             $0             $0             $0         $0    #DIV/0!
                                            Benefits                                                             20.0%               0             0              0              0              0              0              0              0              0              0              0          0    #DIV/0!
                                            Workers Comp                                                         26,000               0             0              0              0              0              0              0              0              0              0              0          0   #DIV/0!
                                            COPY/DISPATCH'S Compensation                                          5.0%               0             0              0              0              0              0              0              0              0              0              0          0    #DIV/0!
                                            Fleet Maint Compensation                                              4.0%               0             0              0              0              0              0              0              0              0              0              0          0    #DIV/0!
                                            Repairs & Maintenance                                                 6.0%               0             0              0              0              0              0              0              0              0              0              0          0    #DIV/0!
                                            Accident Costs                                                        4.0%               0             0              0              0              0              0              0              0              0              0              0          0    #DIV/0!
                                            Fuel, Tolls & Parking Costs                                           3.5%               0             0              0              0              0              0              0              0              0              0              0          0    #DIV/0!
                                            Medical Supplies, Rentals & Repairs                                   0.9%               0             0              0              0              0              0              0              0              0              0              0          0    #DIV/0!
                                            Communications                                                        0.4%               0             0              0              0              0              0              0              0              0              0              0          0    #DIV/0!
                                            Uniforms                                                              0.5%               0             0              0              0              0              0              0              0              0              0              0          0    #DIV/0!
                                            Equipment                                                             0.5%               0             0              0              0              0              0              0              0              0              0              0          0    #DIV/0!
                                            Health & Safety                                                       0.3%               0             0              0              0              0              0              0              0              0              0              0          0    #DIV/0!
                                            Licenses & Permits                                                    0.5%               0             0              0              0              0              0              0              0              0              0              0          0    #DIV/0!
                                            Total Cost of Service                                                                   $0            $0             $0             $0             $0             $0             $0             $0             $0             $0             $0         $0    #DIV/0!



                                                                                                                                          A3810
                                                                                                                                           Inputs
                                                                                               Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 23 of 62
                Operating Expenses (Indirect Costs)
                                                      Management/Admin. Staffing                                    43,490           0            0           0           0           0           0           0           0           0           0           0             0   #DIV/0!
                                                      Facility Costs                                                20,262           0            0           0           0           0           0           0           0           0           0           0             0   #DIV/0!
                                                      Insurance Auto/Liability                                      16,847           0            0           0           0           0           0           0           0           0           0           0             0   #DIV/0!
                                                      Professional Fees                                              1,601           0            0           0           0           0           0           0           0           0           0           0             0   #DIV/0!
                                                      All Other SG&A                                                12,694           0            0           0           0           0           0           0           0           0           0           0             0   #DIV/0!
                                                      Bad Debt                                                       6.0%            0            0           0           0           0           0           0           0           0           0           0             0   #DIV/0!
                                                      Total Operating Expenses                                                     $0           $0          $0          $0          $0          $0          $0          $0          $0          $0          $0            $0    #DIV/0!

                Other Non-Operating Expenses
                                                      Other Expense                                                   0              0            0           0           0           0           0           0           0           0           0           0             0   #DIV/0!
                                                      Interest Expense                                                0              0            0           0           0           0           0           0           0           0           0           0             0   #DIV/0!
                                                      Capital Leases                                                  0              0            0           0           0           0           0           0           0           0           0           0             0   #DIV/0!
                                                      Depreciation                                                  3,052            0            0           0           0           0           0           0           0           0           0           0             0   #DIV/0!
                                                      Management Fees (PPAS)                                          0              0            0           0           0           0           0           0           0           0           0           0             0   #DIV/0!
                                                      Agency Fee (PPAS)                                               0              0            0           0           0           0           0           0           0           0           0           0             0   #DIV/0!
                                                      All Other                                                       0              0            0           0           0           0           0           0           0           0           0           0             0   #DIV/0!
                                                      Income Tax                                                      0              0            0           0           0           0           0           0           0           0           0           0             0   #DIV/0!
                                                      Total Operating Expenses                                                     $0           $0          $0          $0          $0          $0          $0          $0          $0          $0          $0            $0    #DIV/0!




PA/Pittsburgh                                                                                    Division Toggle:     1

                TOTAL REVENUES
                                                      Bulk (Subsidy)                                                          $19,310     $80,000      $80,000     $80,000     $80,000     $80,000     $80,000     $80,000     $80,000     $80,000     $80,000        819,310       14.4%
                                                      Lance                                                                  $101,379    $420,000     $424,950    $424,950    $424,950    $432,927    $432,927    $432,927    $440,346    $440,346    $440,346      4,416,050       77.4%
                                                      Lette                                                                   $11,067     $45,850      $45,850     $45,850     $45,850     $45,850     $45,850     $45,850     $45,850     $45,850     $45,850        469,567        8.2%
                                                      Total Pittsburgh Revenues                                              $131,757    $545,850     $550,800    $550,800    $550,800    $558,777    $558,777    $558,777    $566,196    $566,196    $566,196    $5,704,927       100.0%

                Bulk Revenues
                                                      VA PITTSBURGH HEALTH CARE SYS                                 80,000   19,310      80,000       80,000      80,000      80,000      80,000      80,000      80,000      80,000      80,000      80,000
                                                      Others                                                          0        0           0            0           0           0           0           0           0           0           0           0
                                                      Total Revenues                                                           $19,310     $80,000      $80,000     $80,000     $80,000     $80,000     $80,000     $80,000     $80,000     $80,000     $80,000    $819,310         14.4%

                Lance Revenues
                                                      VA PITTSBURGH HEALTH CARE SYS
                                                             Trips Growth (Quarterly)                                                                 0.0%                                0.0%                                0.0%
                                                             # of Trips                                              495      119         495          495         495         495         495         495         495         495         495         495        5,069
                                                             Ave. Patient Charge Growth                                      0.0%        0.0%         0.0%        0.0%        0.0%        0.0%        0.0%        0.0%        0.0%        0.0%        0.0%
                                                             Ave. Patient Charge                                    $300     $300        $300         $300        $300        $300        $300        $300        $300        $300        $300        $300
                                                      VA PITTSBURGH HEALTH CARE SYS Revenues                                   $35,845   $148,500     $148,500    $148,500    $148,500    $148,500    $148,500    $148,500    $148,500    $148,500    $148,500    $1,520,845        26.7%
                                                      UPM
                                                             Trips Growth (Quarterly)                                                                 6.0%                                6.0%                                5.0%
                                                             # of Trips                                              275      66          275          292         292         292         309         309         309         324         324         324        3,116
                                                             Ave. Patient Charge Growth                                      0.0%        0.0%         0.0%        0.0%        0.0%        0.0%        0.0%        0.0%        0.0%        0.0%        0.0%
                                                             Ave. Patient Charge                                    $300     $300        $300         $300        $300        $300        $300        $300        $300        $300        $300        $300
                                                      UPM Revenues                                                             $19,914     $82,500      $87,450     $87,450     $87,450     $92,697     $92,697     $92,697     $97,332     $97,332     $97,332    $934,850         16.4%
                                                      MANORCARE
                                                             Trips Growth (Quarterly)                                                                 0.0%                                0.0%                                0.0%
                                                             # of Trips                                              75       18          75           75          75          75          75          75          75          75          75          75         768
                                                             Ave. Patient Charge Growth                                      0.0%        0.0%         0.0%        0.0%        0.0%        0.0%        0.0%        0.0%        0.0%        0.0%        0.0%
                                                             Ave. Patient Charge                                    $300     $300        $300         $300        $300        $300        $300        $300        $300        $300        $300        $300
                                                      MANORCARE Revenues                                                        $5,431     $22,500      $22,500     $22,500     $22,500     $22,500     $22,500     $22,500     $22,500     $22,500     $22,500    $230,431          4.0%
                                                      LIFECARE HOSPITALS OF PGH
                                                             Trips Growth (Quarterly)                                                                 0.0%                                0.0%                                0.0%
                                                             # of Trips                                              60       14          60           60          60          60          60          60          60          60          60          60         614
                                                             Ave. Patient Charge Growth                                      0.0%        0.0%         0.0%        0.0%        0.0%        0.0%        0.0%        0.0%        0.0%        0.0%        0.0%
                                                             Ave. Patient Charge                                    $300     $300        $300         $300        $300        $300        $300        $300        $300        $300        $300        $300
                                                      LIFECARE HOSPITALS OF PGH Revenues                                        $4,345     $18,000      $18,000     $18,000     $18,000     $18,000     $18,000     $18,000     $18,000     $18,000     $18,000    $184,345          3.2%
                                                      HEALTHSOUTH REHAB
                                                             Trips Growth (Quarterly)                                                                 0.0%                                0.0%                                0.0%
                                                             # of Trips                                              40       10          40           40          40          40          40          40          40          40          40          40         410
                                                             Ave. Patient Charge Growth                                      0.0%        0.0%         0.0%        0.0%        0.0%        0.0%        0.0%        0.0%        0.0%        0.0%        0.0%
                                                             Ave. Patient Charge                                    $300     $300        $300         $300        $300        $300        $300        $300        $300        $300        $300        $300
                                                      HEALTHSOUTH REHAB Revenues                                                $2,897     $12,000      $12,000     $12,000     $12,000     $12,000     $12,000     $12,000     $12,000     $12,000     $12,000    $122,897          2.2%
                                                      All Other
                                                             Trips Growth (Quarterly)                                                                 0.0%                                2.0%                                2.0%
                                                             # of Trips                                              455      110         455          455         455         455         464         464         464         473         473         473        4,742
                                                             Ave. Patient Charge Growth                                      0.0%        0.0%         0.0%        0.0%        0.0%        0.0%        0.0%        0.0%        0.0%        0.0%        0.0%
                                                             Ave. Patient Charge                                    $300     $300        $300         $300        $300        $300        $300        $300        $300        $300        $300        $300
                                                      All Other Revenues                                                       $32,948   $136,500     $136,500    $136,500    $136,500    $139,230    $139,230    $139,230    $142,015    $142,015    $142,015    $1,422,682        24.9%
                                                      Total Lance Revenues                                                   $101,379    $420,000     $424,950    $424,950    $424,950    $432,927    $432,927    $432,927    $440,346    $440,346    $440,346    $4,416,050        77.4%




                                                                                                                                         A3811
                                                                                                                                           Inputs
                                                                                                 Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 24 of 62
           Lette Revenues
                                                 UPM
                                                        Trips Growth (Quarterly)                                                                0.0%                                0.0%                                0.0%
                                                        # of Trips                                          125         30           125         125         125         125         125         125         125         125         125         125        1,280
                                                        Ave. Patient Charge Growth                                     0.0%         0.0%        0.0%        0.0%        0.0%        0.0%        0.0%        0.0%        0.0%        0.0%        0.0%
                                                        Ave. Patient Charge                                 $70        $70          $70         $70         $70         $70         $70         $70         $70         $70         $70         $70
                                                 UPM Revenues                                                             $2,112       $8,750      $8,750      $8,750      $8,750      $8,750      $8,750      $8,750      $8,750      $8,750      $8,750      $89,612     1.6%
                                                 MANORCARE
                                                        Trips Growth (Quarterly)                                                                0.0%                                0.0%                                0.0%
                                                        # of Trips                                          130         31           130         130         130         130         130         130         130         130         130         130        1,331
                                                        Ave. Patient Charge Growth                                     0.0%         0.0%        0.0%        0.0%        0.0%        0.0%        0.0%        0.0%        0.0%        0.0%        0.0%
                                                        Ave. Patient Charge                                 $70        $70          $70         $70         $70         $70         $70         $70         $70         $70         $70         $70
                                                 MANORCARE Revenues                                                       $2,197       $9,100      $9,100      $9,100      $9,100      $9,100      $9,100      $9,100      $9,100      $9,100      $9,100      $93,197     1.6%
                                                 All Other
                                                        Trips Growth (Quarterly)                                                                0.0%                                0.0%                                0.0%
                                                        # of Trips                                          400         97           400         400         400         400         400         400         400         400         400         400        4,097
                                                        Ave. Patient Charge Growth                                     0.0%         0.0%        0.0%        0.0%        0.0%        0.0%        0.0%        0.0%        0.0%        0.0%        0.0%
                                                        Ave. Patient Charge                                 $70        $70          $70         $70         $70         $70         $70         $70         $70         $70         $70         $70
                                                 All Other                                                                $6,759      $28,000     $28,000     $28,000     $28,000     $28,000     $28,000     $28,000     $28,000     $28,000     $28,000     $286,759     5.0%
                                                 Total Lette Revenues                                                    $11,067      $45,850     $45,850     $45,850     $45,850     $45,850     $45,850     $45,850     $45,850     $45,850     $45,850     $469,567     8.2%

Expenses
           Cost of Service (Direct Costs)

                                                 Driver Compensation & Related
                                                        Ambulance
                                                                Trips Completed per Month                                     338       1,400       1,417       1,417       1,417       1,443       1,443       1,443       1,468       1,468       1,468   14,720
                                                                UHU (# of Trips per Hour)                                    0.32        0.32        0.32        0.32        0.33        0.33        0.33        0.32        0.32        0.33        0.33
                                                                Total Unit Hours                                            1,056       4,375       4,427       4,427       4,292       4,373       4,373       4,510       4,587       4,448       4,448
                                                                Unit Hour Cost                                             $36.00      $36.00      $34.00      $34.00      $34.00      $34.00      $34.00      $34.00      $34.00      $34.00      $34.00
                                                        Total Ambulance                                                  $38,017    $157,500    $150,503    $150,503    $145,942    $148,682    $148,682    $153,328    $155,956    $151,230    $151,230    $1,551,574    27.2%
                                                        Ambulette
                                                                Trips Completed per Month                                     158         655         655         655         655         655         655         655         655         655         655   6,708
                                                                UHU (# of Trips per Hour)                                    0.55        0.55        0.55        0.55        0.55        0.55        0.55        0.56        0.56        0.56        0.56
                                                                Total Unit Hours                                              287       1,191       1,191       1,191       1,191       1,191       1,191       1,170       1,170       1,170       1,170
                                                                Unit Hour Cost                                             $11.00      $11.00      $11.00      $11.00      $11.00      $11.00      $11.00      $11.00      $11.00      $11.00      $11.00
                                                        Total Ambulette                                                   $3,162     $13,100     $13,100     $13,100     $13,100     $13,100     $13,100     $12,866     $12,866     $12,866     $12,866     $133,226      2.3%
                                                 Driver Compensation & Related Expense (Total)                           $41,179    $170,600    $163,603    $163,603    $159,042    $161,782    $161,782    $166,194    $168,822    $164,096    $164,096    $1,684,801    29.5%
                                                 Benefits                                                  24.5%          10,089      41,797      40,083      40,083      38,965      39,637      39,637      40,718      41,361      40,204      40,204       412,776     7.2%
                                                 Workers Comp                                              26,833           6,477      26,833      26,833      26,833      26,833      26,833      26,833      26,833      26,833      26,833      26,833       274,807    4.8%
                                                 COPY/DISPATCH'S Compensation                               0.0%               0           0           0           0           0           0           0           0           0           0           0             0     0.0%
                                                 Fleet Maint Compensation                                   4.0%           5,270      21,834      22,032      22,032      22,032      22,351      22,351      22,351      22,648      22,648      22,648       228,197     4.0%
                                                 Repairs & Maintenance                                      3.0%          53,953      16,376      16,524      16,524      16,524      16,763      16,763      16,763      16,986      16,986      16,986       221,148     3.9%
                                                 Accident Costs                                             4.7%           6,193      25,655      25,888      25,888      25,888      26,263      26,263      26,263      26,611      26,611      26,611       268,132     4.7%
                                                 Fuel, Tolls & Parking Costs                                3.0%           3,953      16,376      16,524      16,524      16,524      16,763      16,763      16,763      16,986      16,986      16,986       171,148     3.0%
                                                 Medical Supplies, Rentals & Repairs                        1.8%           2,371       9,824       9,913       9,913       9,913      10,056      10,056      10,056      10,190      10,190      10,190       102,670     1.8%
                                                 Communications                                             0.5%             707       2,929       2,955       2,955       2,955       2,998       2,998       2,998       3,038       3,038       3,038        30,609     0.5%
                                                 Uniforms                                                   0.2%             238         985         994         994         994       1,009       1,009       1,009       1,022       1,022       1,022        10,297     0.2%
                                                 Equipment                                                  0.6%             738       3,059       3,087       3,087       3,087       3,131       3,131       3,131       3,173       3,173       3,173        31,970     0.6%
                                                 Health & Safety                                            0.0%              40         166         167         167         167         170         170         170         172         172         172         1,731     0.0%
                                                 Licenses & Permits                                         0.1%              94         391         395         395         395         400         400         400         406         406         406         4,087     0.1%
                                                 Total Cost of Service                                                  $131,302    $336,823    $328,997    $328,997    $323,319    $328,156    $328,156    $333,649    $338,247    $332,363    $332,363    $3,442,373    60.3%

           Operating Expenses (Indirect Costs)
                                                 Management/Admin. Staffing                                54,688          13,200      54,688      54,688      54,688      54,688      54,688      54,688      54,688      54,688      54,688      54,688       560,075    9.8%
                                                 Facility Costs                                            27,219           6,570      27,219      27,219      27,219      27,219      27,219      27,219      27,219      27,219      27,219      27,219       278,764    4.9%
                                                 Insurance Auto/Liability                                  40,410           9,754      40,410      40,410      40,410      40,410      40,410      40,410      40,410      40,410      40,410      40,410       413,854    7.3%
                                                 Professional Fees                                          1,703             411       1,703       1,703       1,703       1,703       1,703       1,703       1,703       1,703       1,703       1,703        17,438    0.3%
                                                 All Other SG&A                                            13,653           3,296      13,653      13,653      13,653      13,653      13,653      13,653      13,653      13,653      13,653      13,653       139,829    2.5%
                                                 Bad Debt                                                   6.0%            7,905      32,751      33,048      33,048      33,048      33,527      33,527      33,527      33,972      33,972      33,972       342,296    6.0%
                                                 Total Operating Expenses                                                $41,137    $170,424    $170,721    $170,721    $170,721    $171,199    $171,199    $171,199    $171,645    $171,645    $171,645    $1,752,255    30.7%

           Other Non-Operating Expenses
                                                 Other Expense                                               0                  0           0           0           0           0           0           0           0           0           0           0             0    0.0%
                                                 Interest Expense                                            0                  0           0           0           0           0           0           0           0           0           0           0             0    0.0%
                                                 Capital Leases                                              0                  0           0           0           0           0           0           0           0           0           0           0             0    0.0%
                                                 Depreciation                                              3,927            2,537       3,927       3,927       3,927       3,927       3,927       3,927       3,927       3,927       3,927       3,927        41,807    0.7%
                                                 Management Fees (PPAS)                                      0                  0           0           0           0           0           0           0           0           0           0           0             0    0.0%
                                                 Agency Fee (PPAS)                                           0                  0           0           0           0           0           0           0           0           0           0           0             0    0.0%
                                                 All Other                                                   0                  0           0           0           0           0           0           0           0           0           0           0             0    0.0%
                                                 Income Tax                                                  0                  0           0           0           0           0           0           0           0           0           0           0             0    0.0%
                                                 Total Operating Expenses                                                 $2,537      $3,927      $3,927      $3,927      $3,927      $3,927      $3,927      $3,927      $3,927      $3,927      $3,927       $41,807     0.7%




                                                                                                                                    A3812
                                                                                                                                     Inputs
                                                                                  Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 25 of 62

Hudson Valley                                                                            Division Toggle:     1

                TOTAL REVENUES
                                 Bulk (Subsidy)                                                                         $56,724     $235,000     $235,000     $235,000     $235,000     $235,000     $235,000     $235,000     $235,000     $235,000         $235,000       2,406,724      23.3%
                                 Lance                                                                                 $175,590     $727,445     $763,818     $763,818     $763,818     $779,094     $779,094     $779,094     $794,676     $794,676         $794,676       7,915,799      76.7%
                                 Lette                                                                                       $0           $0           $0           $0           $0            $0           $0           $0           $0           $0               $0              0       0.0%
                                 Total Hudson Valley Revenues                                                          $232,314     $962,445     $998,818     $998,818     $998,818    $1,014,094   $1,014,094   $1,014,094   $1,029,676   $1,029,676       $1,029,676   $10,322,523      100.0%

                Bulk Revenues
                                 Putnam County                                                              106,780   25,774       106,780      106,780      106,780      106,780      106,780      106,780      106,780      106,780      106,780          106,780      1,093,570         10.6%
                                 Unionvale 911                                                               12,515   3,021         12,515       12,515       12,515       12,515       12,515       12,515       12,515       12,515       12,515           12,515       128,173           1.2%
                                 Pawling 911                                                                 26,735   6,453         26,735       26,735       26,735       26,735       26,735       26,735       26,735       26,735       26,735           26,735       273,808           2.7%
                                 Beekman 911                                                                 31,026   7,489         31,026       31,026       31,026       31,026       31,026       31,026       31,026       31,026       31,026           31,026       317,752           3.1%
                                 Millbrook 911                                                               15,985    3,858        15,985       15,985       15,985       15,985       15,985       15,985       15,985       15,985       15,985           15,985       163,704           1.6%
                                 Others                                                                      41,959   10,128        41,959       41,959       41,959       41,959       41,959       41,959       41,959       41,959       41,959           41,959       429,719           4.2%
                                 Total Revenues                                                                          $56,724     $235,000     $235,000     $235,000     $235,000     $235,000     $235,000     $235,000     $235,000     $235,000         $235,000     $2,406,724      23.3%

                Lance Revenues
                                 Health Quest
                                        Trips Growth (Quarterly)                                                                                 5.0%                                   2.0%                                   2.0%
                                        # of Trips                                                           620       150           620          651          651          651          664          664          664          677          677              677         6,747
                                        Ave. Patient Charge Growth                                                    0.0%          0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%             0.0%
                                        Ave. Patient Charge                                                  $340     $340          $340         $340         $340         $340         $340         $340         $340         $340         $340             $340
                                 Health Quest Revenues                                                                  $50,883     $210,800     $221,340     $221,340     $221,340     $225,767     $225,767     $225,767     $230,282     $230,282         $230,282      $2,293,850      22.2%
                                 New York Presbyterian of Hudson Valley Hospital Ce
                                        Trips Growth (Quarterly)                                                                                 5.0%                                   2.0%                                   2.0%
                                        # of Trips                                                           210       51            210          221          221          221          225          225          225          229          229              229         2,285
                                        Ave. Patient Charge Growth                                                    0.0%          0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%             0.0%
                                        Ave. Patient Charge                                                  $315     $315          $315         $315         $315         $315         $315         $315         $315         $315         $315             $315
                                 New York Presbyterian of Hudson Valley Hospital Ce Revenues                            $15,967       $66,150      $69,458      $69,458      $69,458      $70,847      $70,847      $70,847      $72,264      $72,264          $72,264      $719,820        7.0%
                                 Putnam County
                                        Trips Growth (Quarterly)                                                                                 5.0%                                   2.0%                                   2.0%
                                        # of Trips                                                           220       53            220          231          231          231          236          236          236          240          240              240         2,394
                                        Ave. Patient Charge Growth                                                    0.0%          0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%             0.0%
                                        Ave. Patient Charge                                                  $432     $432          $432         $432         $432         $432         $432         $432         $432         $432         $432             $432
                                 Putnam County Revenues                                                                 $22,941       $95,040      $99,792      $99,792      $99,792    $101,788     $101,788     $101,788     $103,824     $103,824         $103,824      $1,034,191      10.0%
                                 Medicaid
                                        Trips Growth (Quarterly)                                                                                 5.0%                                   2.0%                                   2.0%
                                        # of Trips                                                            50       12            50           53           53           53           54           54           54           55           55               55           544
                                        Ave. Patient Charge Growth                                                    0.0%          0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%             0.0%
                                        Ave. Patient Charge                                                  $290     $290          $290         $290         $290         $290         $290         $290         $290         $290         $290             $290
                                 Medicaid Revenues                                                                       $3,500       $14,500      $15,225      $15,225      $15,225      $15,530      $15,530      $15,530      $15,840      $15,840          $15,840      $157,784        1.5%
                                 Pawling 911
                                        Trips Growth (Quarterly)                                                                                 5.0%                                   2.0%                                   2.0%
                                        # of Trips                                                            45       11            45           47           47           47           48           48           48           49           49               49           490
                                        Ave. Patient Charge Growth                                                    0.0%          0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%             0.0%
                                        Ave. Patient Charge                                                  $540     $540          $540         $540         $540         $540         $540         $540         $540         $540         $540             $540
                                 Pawling 911 Revenues                                                                    $5,866       $24,300      $25,515      $25,515      $25,515      $26,025      $26,025      $26,025      $26,546      $26,546          $26,546      $264,424        2.6%
                                 Wappinger 911
                                        Trips Growth (Quarterly)                                                                                 5.0%                                   2.0%                                   2.0%
                                        # of Trips                                                           130       31            130          137          137          137          139          139          139          142          142              142         1,415
                                        Ave. Patient Charge Growth                                                    0.0%          0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%             0.0%
                                        Ave. Patient Charge                                                  $475     $475          $475         $475         $475         $475         $475         $475         $475         $475         $475             $475
                                 Wappinger 911 Revenues                                                                 $14,905       $61,750      $64,838      $64,838      $64,838      $66,134      $66,134      $66,134      $67,457      $67,457          $67,457      $671,941        6.5%
                                 VA
                                        Trips Growth (Quarterly)                                                                                 5.0%                                   2.0%                                   2.0%
                                        # of Trips                                                           100       24            100          105          105          105          107          107          107          109          109              109         1,088
                                        Ave. Patient Charge Growth                                                    0.0%          0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%             0.0%
                                        Ave. Patient Charge                                                  $350     $350          $350         $350         $350         $350         $350         $350         $350         $350         $350             $350
                                 VA Revenues                                                                             $8,448       $35,000      $36,750      $36,750      $36,750      $37,485      $37,485      $37,485      $38,235      $38,235          $38,235      $380,857        3.7%
                                 All Other
                                        Trips Growth (Quarterly)                                                                                 5.0%                                   2.0%                                   2.0%
                                        # of Trips                                                           525       127           525          551          551          551          562          562          562          574          574              574         5,713
                                        Ave. Patient Charge Growth                                                    0.0%          0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%             0.0%
                                        Ave. Patient Charge                                                  $419     $419          $419         $419         $419         $419         $419         $419         $419         $419         $419             $419
                                 All Other Revenues                                                                     $53,081     $219,905     $230,901     $230,901     $230,901     $235,519     $235,519     $235,519     $240,229     $240,229         $240,229     $2,392,931       23.2%
                                 Total Lance Revenues                                                                 $175,590      $727,445     $763,818     $763,818     $763,818     $779,094     $779,094     $779,094     $794,676     $794,676         $794,676     $7,915,799       76.7%

                Lette Revenues                                                                                                                                                                                                                          Total Rides              20,675
                                 Health Quest
                                       Trips Growth (Quarterly)                                                                                  2.0%                                   2.0%                                   2.0%
                                       # of Trips                                                             0        0.0           0.0          0.0          0.0          0.0          0.0          0.0          0.0          0.0          0.0              0.0           0
                                       Ave. Patient Charge Growth                                                     0.0%          0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%             0.0%


                                                                                                                                   A3813
                                                                                                                                     Inputs
                                                        Ave. Patient Charge                       Case 1:20-cv-06274-LAK
                                                                                                             $670          Document
                                                                                                                         $670   $670 11-32
                                                                                                                                       $670 Filed
                                                                                                                                              $670 09/30/20
                                                                                                                                                      $670  Page
                                                                                                                                                            $670 26
                                                                                                                                                                  $670of 62 $670                                            $670        $670        $670
                                                 Health Quest Revenues                                                             $0          $0          $0          $0          $0          $0          $0          $0          $0          $0          $0             $0     0.0%
                                                 New York Presbyterian of Hudson Valley Hospital Ce
                                                        Trips Growth (Quarterly)                                                                    2.0%                                2.0%                                2.0%
                                                        # of Trips                                               0           0.0         0.0         0.0         0.0         0.0         0.0         0.0         0.0         0.0         0.0         0.0          0
                                                        Ave. Patient Charge Growth                                          0.0%        0.0%        0.0%        0.0%        0.0%        0.0%        0.0%        0.0%        0.0%        0.0%        0.0%
                                                        Ave. Patient Charge                                    $600         $600        $600        $600        $600        $600        $600        $600        $600        $600        $600        $600
                                                 New York Presbyterian of Hudson Valley Hospital Ce Revenues                       $0          $0          $0          $0          $0          $0          $0          $0          $0          $0          $0             $0     0.0%
                                                 All Other
                                                        Trips Growth (Quarterly)                                                                    2.0%                                2.0%                                2.0%
                                                        # of Trips                                               0           0.0         0.0         0.0         0.0         0.0         0.0         0.0         0.0         0.0         0.0         0.0          0
                                                        Ave. Patient Charge Growth                                          0.0%        0.0%        0.0%        0.0%        0.0%        0.0%        0.0%        0.0%        0.0%        0.0%        0.0%
                                                        Ave. Patient Charge                                    $500         $500        $500        $500        $500        $500        $500        $500        $500        $500        $500        $500
                                                 All Other                                                                         $0          $0          $0          $0          $0          $0          $0          $0          $0          $0          $0             $0     0.0%
                                                 Total Lette Revenues                                                              $0          $0          $0          $0          $0          $0          $0          $0          $0          $0          $0             $0     0.0%

Expenses
           Cost of Service (Direct Costs)

                                                 Driver Compensation & Related
                                                        Ambulance
                                                                Trips Completed per Month                                         459       1,900       1,995       1,995       1,995       2,035       2,035       2,035       2,076       2,076       2,076   20,675
                                                                UHU (# of Trips per Hour)                                        0.19        0.19        0.19        0.19        0.20        0.20        0.20        0.20        0.20        0.20        0.20
                                                                Total Unit Hours                                                2,414      10,000      10,500      10,500      10,231      10,435      10,435      10,435      10,644      10,644      10,644         106,883
                                                                Unit Hour Cost                                                 $38.00      $38.00      $37.00      $37.00      $37.00      $37.00      $37.00      $36.00      $36.00      $36.00      $36.00
                                                        Total Ambulance                                                      $91,724    $380,000    $388,500    $388,500    $378,538    $386,109    $386,109    $375,674    $383,187    $383,187    $383,187    $3,924,717      38.0%
                                                        Ambulette
                                                                Trips Completed per Month                                           0           0           0           0           0           0           0           0           0           0           0     0
                                                                UHU (# of Trips per Hour)                                        0.19        0.19        0.19        0.19        0.19        0.19        0.19        0.19        0.19        0.19        0.19
                                                                Total Unit Hours                                                    0           0           0           0           0           0           0           0           0           0           0              0
                                                                Unit Hour Cost                                                 $18.00      $18.00      $18.00      $18.00      $18.00      $18.00      $18.00      $18.00      $18.00      $18.00      $18.00
                                                        Total Ambulette                                                           $0          $0          $0          $0          $0          $0          $0          $0          $0          $0          $0            $0       0.0%
                                                 Driver Compensation & Related Expense (Total)                               $91,724    $380,000    $388,500    $388,500    $378,538    $386,109    $386,109    $375,674    $383,187    $383,187    $383,187    $3,924,717      38.0%
                                                 Benefits                                                      20.0%          18,345      76,000      77,700      77,700      75,708      77,222      77,222      75,135      76,637      76,637      76,637       784,943       7.6%
                                                 Workers Comp                                                  25,325           6,113      25,325      25,325      25,325      25,325      25,325      25,325      25,325      25,325      25,325      25,325       259,366      2.5%
                                                 COPY/DISPATCH'S Compensation                                   0.0%               0           0           0           0           0           0           0           0           0           0           0             0       0.0%
                                                 Fleet Maint Compensation                                       4.5%          20,454      53,310      44,947      44,947      44,947      45,634      45,634      45,634      46,335      46,335      46,335       484,514       4.7%
                                                 Repairs & Maintenance                                          2.0%           4,646      19,249      19,976      19,976      19,976      20,282      20,282      20,282      20,594      20,594      20,594       206,450       2.0%
                                                 Accident Costs                                                 3.0%           6,969      28,873      29,965      29,965      29,965      30,423      30,423      30,423      30,890      30,890      30,890       309,676       3.0%
                                                 Fuel, Tolls & Parking Costs                                    2.3%           5,343      22,136      22,973      22,973      22,973      23,324      23,324      23,324      23,683      23,683      23,683       237,418       2.3%
                                                 Medical Supplies, Rentals & Repairs                            1.8%           4,181      17,321      17,975      17,975      17,975      18,250      18,250      18,250      18,531      18,531      18,531       185,771       1.8%
                                                 Communications                                                 0.5%           1,246       5,164       5,359       5,359       5,359       5,441       5,441       5,441       5,525       5,525       5,525        55,385       0.5%
                                                 Uniforms                                                       0.2%             419       1,737       1,803       1,803       1,803       1,830       1,830       1,830       1,859       1,859       1,859        18,632       0.2%
                                                 Equipment                                                      0.6%           1,302       5,393       5,597       5,597       5,597       5,683       5,683       5,683       5,770       5,770       5,770        57,846       0.6%
                                                 Health & Safety                                                0.0%              70         292         303         303         303         308         308         308         312         312         312         3,132       0.0%
                                                 Licenses & Permits                                             0.1%             166         690         716         716         716         727         727         727         738         738         738         7,395       0.1%
                                                 Total Cost of Service                                                      $160,981    $635,491    $641,139    $641,139    $629,185    $640,558    $640,558    $628,036    $639,386    $639,386    $639,386    $6,535,247      63.3%

           Operating Expenses (Indirect Costs)
                                                 Management/Admin. Staffing                                    70,729          17,073      70,729      70,729      70,729      70,729      70,729      70,729      70,729      70,729      70,729      70,729       724,364      7.0%
                                                 Facility Costs                                                19,735           4,764      19,735      19,735      19,735      19,735      19,735      19,735      19,735      19,735      19,735      19,735       202,112      2.0%
                                                 Insurance Auto/Liability                                      33,279           8,033      33,279      33,279      33,279      33,279      33,279      33,279      33,279      33,279      33,279      33,279       340,823      3.3%
                                                 Professional Fees                                              2,456             593       2,456       2,456       2,456       2,456       2,456       2,456       2,456       2,456       2,456       2,456        25,148      0.2%
                                                 All Other SG&A                                                10,000           2,414      10,000      10,000      10,000      10,000      10,000      10,000      10,000      10,000      10,000      10,000       102,414      1.0%
                                                 Bad Debt                                                       6.0%           13,939      57,747      59,929      59,929      59,929      60,846      60,846      60,846      61,781      61,781      61,781       619,351      6.0%
                                                 Total Operating Expenses                                                    $46,814    $193,945    $196,128    $196,128    $196,128    $197,044    $197,044    $197,044    $197,979    $197,979    $197,979    $2,014,213      19.5%

           Other Non-Operating Expenses
                                                 Other Expense                                                   0                  0           0           0           0           0           0           0           0           0           0           0             0      0.0%
                                                 Interest Expense                                                0                  0           0           0           0           0           0           0           0           0           0           0             0      0.0%
                                                 Capital Leases                                                  0                  0           0           0           0           0           0           0           0           0           0           0             0      0.0%
                                                 Depreciation                                                  12,262           2,960      12,262      12,262      12,262      12,262      12,262      12,262      12,262      12,262      12,262      12,262       125,576      1.2%
                                                 Management Fees (PPAS)                                          0                  0           0           0           0           0           0           0           0           0           0           0             0      0.0%
                                                 Agency Fee (PPAS)                                               0                  0           0           0           0           0           0           0           0           0           0           0             0      0.0%
                                                 All Other                                                        0                 0           0           0           0           0           0           0           0           0           0           0             0      0.0%
                                                 Income Tax                                                       0                 0           0           0           0           0           0           0           0           0           0           0             0      0.0%
                                                 Total Operating Expenses                                                     $2,960     $12,262     $12,262     $12,262     $12,262     $12,262     $12,262     $12,262     $12,262     $12,262     $12,262      $125,576       1.2%




                                                                                                                                        A3814
                                                                                                                                         Inputs
                                                                                            Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 27 of 62
Westchester/WP                                                                                Division Toggle:     0

                 TOTAL REVENUES                                                                                                                                                                                                                                                 0   #DIV/0!
                                                  Bulk (Subsidy)                                                                 $0            $0           $0           $0           $0           $0           $0           $0           $0           $0           $0          0   #DIV/0!
                                                  Lance                                                                          $0            $0           $0           $0           $0           $0           $0           $0           $0           $0           $0          0   #DIV/0!
                                                  Lette                                                                          $0            $0           $0           $0           $0           $0           $0           $0           $0           $0           $0          0   #DIV/0!
                                                  Total WP Revenues                                                              $0            $0           $0           $0           $0           $0           $0           $0           $0           $0           $0        $0    #DIV/0!

                 Bulk Revenues
                                                  White Plains                                                   50,888   0             0            0            0            0            0            0            0            0            0            0
                                                  New Rochelle                                                     0      0             0            0            0            0            0            0            0            0            0            0
                                                  Mt. Pleasant                                                     0      0             0            0            0            0            0            0            0            0            0            0
                                                  Others                                                            0     0             0            0            0            0            0            0            0            0            0            0
                                                  Total Revenues                                                                 $0            $0           $0           $0           $0           $0           $0           $0           $0           $0           $0        $0    #DIV/0!

                 Lance Revenues
                                                  White Plains
                                                         Trips Growth (Quarterly)                                                                         2.0%                                   2.0%                                   1.0%
                                                         # of Trips                                               510              0             0            0            0            0            0            0            0            0            0            0   0
                                                         Ave. Patient Charge Growth                                            0.0%          0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%
                                                         Ave. Patient Charge                                     $275          $275          $275         $275         $275         $275         $275         $275         $275         $275         $275         $275
                                                  White Plains Revenues                                                          $0            $0           $0           $0           $0           $0           $0           $0           $0           $0           $0        $0    #DIV/0!
                                                  New Rochelle
                                                         Trips Growth (Quarterly)                                                                         0.0%                                   0.0%                                   0.0%
                                                         # of Trips                                                0               0             0            0            0            0            0            0            0            0            0            0   0
                                                         Ave. Patient Charge Growth                                            0.0%          0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%
                                                         Ave. Patient Charge                                     $275          $275          $275         $275         $275         $275         $275         $275         $275         $275         $275         $275
                                                  New Rochelle Revenues                                                          $0            $0           $0           $0           $0           $0           $0           $0           $0           $0           $0        $0    #DIV/0!
                                                  Mt. Vernon
                                                         Trips Growth (Quarterly)                                                                        0.0%                                   0.0%                                   0.0%
                                                         # of Trips                                                0              0             0            0            0            0            0            0            0            0            0            0    0
                                                         Ave. Patient Charge Growth                                           0.0%          0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%
                                                         Ave. Patient Charge                                     $315         $315          $315         $315         $315         $315         $315         $315         $315         $315         $315         $315
                                                  Mt. Vernon Revenues                                                           $0            $0           $0           $0           $0           $0           $0           $0           $0           $0           $0         $0    #DIV/0!
                                                  All Other
                                                         Trips Growth (Quarterly)                                                                         0.0%                                   0.0%                                   0.0%
                                                         # of Trips                                                0               0             0            0            0            0            0            0            0            0            0            0   0
                                                         Ave. Patient Charge Growth                                            0.0%          0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%
                                                         Ave. Patient Charge                                     $400          $400          $400         $400         $400         $400         $400         $400         $400         $400         $400         $400
                                                  All Other Revenues                                                             $0            $0           $0           $0           $0           $0           $0           $0           $0           $0           $0        $0    #DIV/0!
                                                  Total Lance Revenues                                                           $0            $0           $0           $0           $0           $0           $0           $0           $0           $0           $0        $0    #DIV/0!

                 Lette Revenues
                                                  White Plains
                                                         Trips Growth (Quarterly)                                                                         0.0%                                   0.0%                                   0.0%
                                                         # of Trips                                                0               0             0            0            0            0            0            0            0            0            0            0   0
                                                         Ave. Patient Charge Growth                                            0.0%          0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%
                                                         Ave. Patient Charge                                      $50           $50           $50          $50          $50          $50          $50          $50          $50          $50          $50          $50
                                                  White Plains Revenues                                                          $0            $0           $0           $0           $0           $0           $0           $0           $0           $0           $0        $0    #DIV/0!
                                                  All Other
                                                         Trips Growth (Quarterly)                                                                         0.0%                                   0.0%                                   0.0%
                                                         # of Trips                                                0               0             0            0            0            0            0            0            0            0            0            0   0
                                                         Ave. Patient Charge Growth                                            0.0%          0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%
                                                         Ave. Patient Charge                                      $0             $0            $0           $0           $0           $0           $0           $0           $0           $0           $0           $0
                                                  All Other                                                                      $0            $0           $0           $0           $0           $0           $0           $0           $0           $0           $0        $0    #DIV/0!
                                                  Total Lette Revenues                                                           $0            $0           $0           $0           $0           $0           $0           $0           $0           $0           $0        $0    #DIV/0!

Expenses
                 Cost of Service (Direct Costs)

                                                  Driver Compensation & Related
                                                         Ambulance
                                                                Trips Completed per Month                                          0             0            0            0            0            0            0            0            0            0            0   0
                                                                UHU (# of Trips per Hour)                                       0.23          0.23         0.23         0.23         0.25         0.25         0.25         0.25         0.25         0.25         0.25
                                                                Total Unit Hours                                                   0             0            0            0            0            0            0            0            0            0            0        0
                                                                Unit Hour Cost                                                $38.40        $38.40       $38.40       $38.40       $38.40       $38.40       $38.40       $38.40       $38.40       $38.40       $38.40
                                                         Total Ambulance                                                         $0            $0           $0           $0           $0           $0           $0           $0           $0           $0           $0        $0    #DIV/0!
                                                         Ambulette
                                                                Trips Completed per Month                                          0             0            0            0            0            0            0            0            0            0            0   0
                                                                UHU (# of Trips per Hour)                                       0.30          0.30         0.30         0.30         0.30         0.30         0.30         0.30         0.30         0.30         0.30
                                                                Total Unit Hours                                                   0             0            0            0            0            0            0            0            0            0            0        0
                                                                Unit Hour Cost                                                $18.00        $18.00       $18.00       $18.00       $18.00       $18.00       $18.00       $18.00       $18.00       $18.00       $18.00




                                                                                                                                       A3815
                                                                                                                                        Inputs
                                                               Total Ambulette                          Case 1:20-cv-06274-LAK Document
                                                                                                                                $0    $0 11-32$0 Filed $0
                                                                                                                                                        09/30/20
                                                                                                                                                              $0 Page
                                                                                                                                                                   $0 28 of$0 62                                                          $0            $0           $0           $0
                                                        Driver Compensation & Related Expense (Total)                                          $0           $0           $0           $0           $0           $0           $0           $0            $0           $0           $0        $0    #DIV/0!
                                                        Benefits                                                              20.0%             0            0            0            0            0            0            0            0             0            0            0         0    #DIV/0!
                                                        Workers Comp                                                          18,954             0            0            0            0            0            0            0            0             0            0            0         0   #DIV/0!
                                                        COPY/DISPATCH'S Compensation                                           0.0%             0            0            0            0            0            0            0            0             0            0            0         0    #DIV/0!
                                                        Fleet Maint Compensation                                               4.5%             0            0            0            0            0            0            0            0             0            0            0         0    #DIV/0!
                                                        Repairs & Maintenance                                                  3.0%             0            0            0            0            0            0            0            0             0            0            0         0    #DIV/0!
                                                        Accident Costs                                                         4.5%             0            0            0            0            0            0            0            0             0            0            0         0    #DIV/0!
                                                        Fuel, Tolls & Parking Costs                                            3.5%             0            0            0            0            0            0            0            0             0            0            0         0    #DIV/0!
                                                        Medical Supplies, Rentals & Repairs                                    1.8%             0            0            0            0            0            0            0            0             0            0            0         0    #DIV/0!
                                                        Communications                                                         0.5%             0            0            0            0            0            0            0            0             0            0            0         0    #DIV/0!
                                                        Uniforms                                                               0.2%             0            0            0            0            0            0            0            0             0            0            0         0    #DIV/0!
                                                        Equipment                                                              0.6%             0            0            0            0            0            0            0            0             0            0            0         0    #DIV/0!
                                                        Health & Safety                                                        0.0%             0            0            0            0            0            0            0            0             0            0            0         0    #DIV/0!
                                                        Licenses & Permits                                                     0.1%             0            0            0            0            0            0            0            0             0            0            0         0    #DIV/0!
                                                        Total Cost of Service                                                                  $0           $0           $0           $0           $0           $0           $0           $0            $0           $0           $0        $0    #DIV/0!

                  Operating Expenses (Indirect Costs)
                                                        Management/Admin. Staffing                                             7,292             0            0            0            0            0            0            0            0             0            0            0         0   #DIV/0!
                                                        Facility Costs                                                         8,000             0            0            0            0            0            0            0            0             0            0            0         0   #DIV/0!
                                                        Insurance Auto/Liability                                               9,508             0            0            0            0            0            0            0            0             0            0            0         0   #DIV/0!
                                                        Professional Fees                                                      1,000             0            0            0            0            0            0            0            0             0            0            0         0   #DIV/0!
                                                        All Other SG&A                                                         2,500             0            0            0            0            0            0            0            0             0            0            0         0   #DIV/0!
                                                        Bad Debt                                                               6.0%              0            0            0            0            0            0            0            0             0            0            0         0   #DIV/0!
                                                        Total Operating Expenses                                                               $0           $0           $0           $0           $0           $0           $0           $0            $0           $0           $0        $0    #DIV/0!

                  Other Non-Operating Expenses
                                                        Other Expense                                                           0                0            0            0            0            0            0            0            0             0            0            0         0   #DIV/0!
                                                        Interest Expense                                                        0                0            0            0            0            0            0            0            0             0            0            0         0   #DIV/0!
                                                        Capital Leases                                                          0                0            0            0            0            0            0            0            0             0            0            0         0   #DIV/0!
                                                        Depreciation                                                            0                0            0            0            0            0            0            0            0             0            0            0         0   #DIV/0!
                                                        Management Fees (PPAS)                                                  0                0            0            0            0            0            0            0            0             0            0            0         0   #DIV/0!
                                                        Agency Fee (PPAS)                                                       0                0            0            0            0            0            0            0            0             0            0            0         0   #DIV/0!
                                                        All Other                                                               0                0            0            0            0            0            0            0            0             0            0            0         0   #DIV/0!
                                                        Income Tax                                                              0                0            0            0            0            0            0            0            0             0            0            0         0   #DIV/0!
                                                        Total Operating Expenses                                                               $0           $0           $0           $0           $0           $0           $0           $0            $0           $0           $0        $0    #DIV/0!



Monti/BL - Bronx Lebanon/Montefiore                                                                        Division Toggle:     0

                  TOTAL REVENUES
                                                        Bulk (Subsidy)                                                                         $0           $0           $0           $0           $0           $0           $0           $0            $0           $0           $0          0   #DIV/0!
                                                        Lance                                                                                  $0           $0           $0           $0           $0           $0           $0           $0            $0           $0           $0          0   #DIV/0!
                                                        Lette                                                                                  $0           $0           $0           $0           $0           $0           $0           $0            $0           $0           $0          0   #DIV/0!
                                                        Total Bronx Lebanon/Montefiore Revenues                                                $0           $0           $0           $0           $0           $0           $0           $0            $0           $0           $0        $0    #DIV/0!

                  Bulk Revenues
                                  117,500               BRONX LEBANON                                                         117,500    0            0            0            0            0            0            0            0             0            0            0           0         #DIV/0!
                                                        Montefiore - EMS                                                      174,579    0            0            0            0            0            0            0            0             0            0            0           0         #DIV/0!
                                   72,691               Montefiore - Non-Emergency/Core                                          0       0            0            0            0            0            0            0            0             0            0            0           0         #DIV/0!
                                                        Mount Vernon EMS                                                         0       0            0            0            0            0            0            0            0             0            0            0           0         #DIV/0!
                                                        ST BARNABAS                                                              0       0            0            0            0            0            0            0            0             0            0            0           0         #DIV/0!
                                                        Others                                                                   0       0            0            0            0            0            0            0            0             0            0            0           0         #DIV/0!
                                                        Total Revenues                                                                         $0           $0           $0           $0           $0           $0           $0           $0            $0           $0           $0        $0    #DIV/0!

                  Lance Revenues
                                                        Bronx Lebanon
                                                              Trips Growth (Quarterly)                                                                            1.0%                                   3.0%                                   1.0%
                                   1,885                      # of Trips                                                       1,885      0            0            0            0            0            0            0            0            0             0            0          0
                                                              Ave. Patient Charge Growth                                                0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%          0.0%         0.0%
                                                              Ave. Patient Charge                                              $235     $235         $235         $235         $235         $235         $235         $235         $235         $235          $235         $235
                                                        Bronx Lebanon Revenues                                                                 $0           $0           $0           $0           $0           $0           $0           $0            $0           $0           $0        $0    #DIV/0!
                                                        Montefiore - EMS
                                                              Trips Growth (Quarterly)                                                                            1.0%                                   3.0%                                   -1.0%
                                                              # of Trips                                                       1,723      0            0            0            0            0            0            0            0             0            0            0          0
                                                              Ave. Patient Charge Growth                                                0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%          0.0%         0.0%         0.0%
                                                              Ave. Patient Charge                                              $270     $270         $270         $270         $270         $270         $270         $270         $270         $270          $270         $270
                                                        Montefiore - EMS Revenues                                                              $0           $0           $0           $0           $0           $0           $0           $0            $0           $0           $0        $0    #DIV/0!
                                                        Montefiore - Non-Emergency/Core
                                                              Trips Growth (Quarterly)                                                                            2.0%                                   2.0%                                                              3.0%
                                   1,150                      # of Trips                                                         0        0            0            0            0            0            0            0            0            0             0            0          0
                                                              Ave. Patient Charge Growth                                                0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%         0.0%          0.0%         0.0%
                                                              Ave. Patient Charge                                              $263     $263         $263         $263         $263         $263         $263         $263         $263         $263          $263         $263
                                                        Montefiore - Non-Emergency/Core Revenues                                               $0           $0           $0           $0           $0           $0           $0           $0            $0           $0           $0        $0    #DIV/0!
                                                        Mount Vernon EMS
                                                              Trips Growth (Quarterly)                                                                            0.0%                                   2.0%                                   0.0%

                                                                                                                                                     A3816
                                                                                                                                                      Inputs
                            540          # of Trips                   Case 1:20-cv-06274-LAK
                                                                                  0          Document
                                                                                             0    0   11-32
                                                                                                         0  Filed
                                                                                                               0  09/30/20
                                                                                                                      0    Page
                                                                                                                            0   290 of 62                                           0           0            0           0         0
                                         Ave. Patient Charge Growth                          0.0%        0.0%        0.0%        0.0%        0.0%        0.0%         0.0%        0.0%        0.0%         0.0%        0.0%
                                         Ave. Patient Charge                     $315        $315        $315        $315        $315        $315        $315         $315        $315        $315         $315        $315
                                  Mount Vernon EMS Revenues                                         $0          $0          $0          $0          $0           $0          $0          $0           $0          $0          $0       $0   #DIV/0!
                                  St. Barnabas
                                         Trips Growth (Quarterly)                                                    1.0%                                3.0%                                 2.0%
                                         # of Trips                               0            0           0           0           0           0           0            0           0           0            0           0         0
                                         Ave. Patient Charge Growth                          0.0%        0.0%        0.0%        0.0%        0.0%        0.0%         0.0%        0.0%        0.0%         0.0%        0.0%
                                         Ave. Patient Charge                     $229        $229        $229        $229        $229        $229        $229         $229        $229        $229         $229        $229
                                  St. Barnabas Revenues                                             $0          $0          $0          $0          $0           $0          $0          $0           $0          $0          $0       $0   #DIV/0!
                                  All Other
                                         Trips Growth (Quarterly)                                                    1.0%                                3.0%                                 2.0%
                                         # of Trips                               0            0           0           0           0           0           0            0           0            0           0           0         0
                                         Ave. Patient Charge Growth                          0.0%        0.0%        0.0%        0.0%        0.0%        10.0%        0.0%        0.0%        -9.0%        0.0%        0.0%
                                         Ave. Patient Charge                     $225        $225        $225        $225        $225        $225        $248         $248        $248        $225         $225        $225
                                  All Other Revenues                                                $0          $0          $0          $0          $0           $0          $0          $0           $0          $0          $0       $0   #DIV/0!
                                  Total Lance Revenues                                              $0          $0          $0          $0          $0           $0          $0          $0           $0          $0          $0       $0   #DIV/0!

           Lette Revenues
                                  BRONX LEBANON
                                         Trips Growth (Quarterly)                                                    2.0%                                2.0%                                 2.0%
                                         # of Trips                               0           0.0         0.0         0.0         0.0         0.0         0.0          0.0         0.0         0.0          0.0         0.0        0
                                         Ave. Patient Charge Growth                          0.0%        0.0%        0.0%        0.0%        0.0%        0.0%         0.0%        0.0%        0.0%         0.0%        0.0%
                                         Ave. Patient Charge                      $0          $0          $0          $0          $0          $0          $0           $0          $0          $0           $0          $0
                                  Bronx Lebanon Revenues                                            $0          $0          $0          $0          $0           $0          $0          $0           $0          $0          $0       $0   #DIV/0!
                                  St. Barnabas
                                         Trips Growth (Quarterly)                                                    2.0%                                2.0%                                 2.0%
                                         # of Trips                               0           0.0         0.0         0.0         0.0         0.0         0.0          0.0         0.0         0.0          0.0         0.0        0
                                         Ave. Patient Charge Growth                          0.0%        0.0%        0.0%        0.0%        0.0%        0.0%         0.0%        0.0%        0.0%         0.0%        0.0%
                                         Ave. Patient Charge                      $0          $0          $0          $0          $0          $0          $0           $0          $0          $0           $0          $0
                                  St. Barnabas Revenues                                             $0          $0          $0          $0          $0           $0          $0          $0           $0          $0          $0       $0   #DIV/0!
                                  Mt. Sinai
                                         Trips Growth (Quarterly)                                                    2.0%                                2.0%                                 2.0%
                                         # of Trips                               0           0.0         0.0         0.0         0.0         0.0         0.0          0.0         0.0         0.0          0.0         0.0        0
                                         Ave. Patient Charge Growth                          0.0%        0.0%        0.0%        0.0%        0.0%        0.0%         0.0%        0.0%        0.0%         0.0%        0.0%
                                         Ave. Patient Charge                     $0           $0          $0          $0          $0          $0          $0           $0          $0          $0           $0          $0
                                  Mt. Sinai Revenues                                                $0          $0          $0          $0          $0           $0          $0          $0           $0          $0          $0       $0   #DIV/0!
                                  All Other
                                         Trips Growth (Quarterly)                                                    2.0%                                2.0%                                 2.0%
                                         # of Trips                               0           0.0         0.0         0.0         0.0         0.0         0.0          0.0         0.0         0.0          0.0         0.0        0
                                         Ave. Patient Charge Growth                          0.0%        0.0%        0.0%        0.0%        0.0%        0.0%         0.0%        0.0%        0.0%         0.0%        0.0%
                                         Ave. Patient Charge                      $0          $0          $0          $0          $0          $0          $0           $0          $0          $0           $0          $0
                                  All Other                                                         $0          $0          $0          $0          $0           $0          $0          $0           $0          $0          $0       $0   #DIV/0!
                                  Total Lette Revenues                                              $0          $0          $0          $0          $0           $0          $0          $0           $0          $0          $0       $0   #DIV/0!

Expenses




                                                                                                         A3817
                                                                                                          Inputs
Cost of Service (Direct Costs)                                                       Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 30 of 62
                                      Driver Compensation & Related
                                             Ambulance
                                                     Ambulances - NYC 911 and Others
                                                     Trips Completed per Month                                          0           0        0        0        0        0        0        0        0        0        0   0
                                                     UHU (# of Trips per Hour)                                       0.34        0.34     0.35     0.35     0.35     0.35     0.35     0.35     0.35     0.35     0.35
                                                     Total Unit Hours                                                   0           0        0        0        0        0        0        0        0        0        0
                                                     Ambulances - Montefiore Non-EMS & Mount Vernon EMS
                                                     Trips Completed per Month                                          0          0         0        0        0        0        0        0        0        0        0   0
                                                     UHU (# of Trips per Hour)                                       0.26       0.26      0.26     0.26     0.27     0.27     0.27     0.27     0.27     0.27     0.27
                                                     Total Unit Hours                                                   0          0         0        0        0        0        0        0        0        0        0
                                                     Unit Hour Cost                                                $50.00     $50.00    $48.00   $48.00   $48.00   $48.00   $48.00   $48.00   $48.00   $48.00   $48.00
                                             Total Ambulance                                                          $0         $0        $0       $0       $0       $0       $0       $0       $0       $0       $0        $0    #DIV/0!
                                             Ambulette
                                                     Trips Completed per Day                                            0          0         0        0        0        0        0        0        0        0        0   0
                                                     UHU (# of Trips per Hour)                                       0.50       0.50      0.50     0.50     0.50     0.50     0.50     0.50     0.50     0.50     0.50
                                                     Total Unit Hours                                                   0          0         0        0        0        0        0        0        0        0        0
                                                     Unit Hour Cost                                                $18.00     $18.00    $18.00   $18.00   $18.00   $18.00   $18.00   $18.00   $18.00   $18.00   $18.00
                                             Total Ambulette                                                          $0         $0        $0       $0       $0       $0       $0       $0       $0       $0       $0        $0
                                      Driver Compensation & Related Expense (Total)                                   $0         $0        $0       $0       $0       $0       $0       $0       $0       $0       $0        $0    #DIV/0!
                                      Benefits                                                            20.0%        0          0         0        0        0        0        0        0        0        0        0         0    #DIV/0!
                                      Workers Comp                                                        86,627        0          0         0        0        0        0        0        0        0        0        0         0   #DIV/0!
                                      COPY/DISPATCH'S Compensation                                         0.0%        0          0         0        0        0        0        0        0        0        0        0         0    #DIV/0!
                                      Fleet Maint Compensation                                             3.0%        0          0         0        0        0        0        0        0        0        0        0         0    #DIV/0!
                                      Repairs & Maintenance                                                0.9%        0          0         0        0        0        0        0        0        0        0        0         0    #DIV/0!
                                      Accident Costs                                                       1.9%        0          0         0        0        0        0        0        0        0        0        0         0    #DIV/0!
                                      Fuel, Tolls & Parking Costs                                          1.9%        0          0         0        0        0        0        0        0        0        0        0         0    #DIV/0!
                                      Medical Supplies, Rentals & Repairs                                  1.7%        0          0         0        0        0        0        0        0        0        0        0         0    #DIV/0!
                                      Communications                                                       0.2%        0          0         0        0        0        0        0        0        0        0        0         0    #DIV/0!
                                      Uniforms                                                             0.1%        0          0         0        0        0        0        0        0        0        0        0         0    #DIV/0!
                                      Equipment                                                            0.2%        0          0         0        0        0        0        0        0        0        0        0         0    #DIV/0!
                                      Health & Safety                                                      0.0%        0          0         0        0        0        0        0        0        0        0        0         0    #DIV/0!
                                      Licenses & Permits                                                   0.0%        0          0         0        0        0        0        0        0        0        0        0         0    #DIV/0!
                                      Total Cost of Service                                                           $0         $0        $0       $0       $0       $0       $0       $0       $0       $0       $0        $0    #DIV/0!

Operating Expenses (Indirect Costs)
               62,500                 Management/Admin. Staffing                                          92,708        0           0        0        0        0        0        0        0        0        0        0         0   #DIV/0!
                                      Facility Costs                                                      20,000        0           0        0        0        0        0        0        0        0        0        0         0   #DIV/0!
                                      Insurance Auto/Liability                                            28,525        0           0        0        0        0        0        0        0        0        0        0         0   #DIV/0!
                                      Professional Fees                                                    2,000        0           0        0        0        0        0        0        0        0        0        0         0   #DIV/0!
                                      All Other SG&A                                                       5,000        0           0        0        0        0        0        0        0        0        0        0         0   #DIV/0!
                                      Bad Debt                                                             6.0%         0           0        0        0        0        0        0        0        0        0        0         0   #DIV/0!
                                      Total Operating Expenses                                                        $0          $0       $0       $0       $0       $0       $0       $0       $0       $0       $0        $0    #DIV/0!

Other Non-Operating Expenses
                                      Other Expense                                                         0           0           0        0        0        0        0        0        0        0        0        0         0   #DIV/0!
                                      Interest Expense                                                      0           0           0        0        0        0        0        0        0        0        0        0         0   #DIV/0!
                                      Capital Leases                                                        0           0           0        0        0        0        0        0        0        0        0        0         0   #DIV/0!
                                      Depreciation                                                          0           0           0        0        0        0        0        0        0        0        0        0         0   #DIV/0!
                                      Management Fees (PPAS)                                                0           0           0        0        0        0        0        0        0        0        0        0         0   #DIV/0!
                                      Agency Fee (PPAS)                                                     0           0           0        0        0        0        0        0        0        0        0        0         0   #DIV/0!
                                      All Other                                                             0           0           0        0        0        0        0        0        0        0        0        0         0   #DIV/0!
                                      Income Tax                                                            0           0           0        0        0        0        0        0        0        0        0        0         0   #DIV/0!
                                      Total Operating Expenses                                                        $0          $0       $0       $0       $0       $0       $0       $0       $0       $0       $0        $0    #DIV/0!




                                                                                                                            A3818
                                                                                                                             Inputs
        TRANSCARE NEWCO MODEL - FINANCIALS BY DIVISION                         Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 31 of 62                                                                                               STRI CTLY PRI VATE & CON FI DEN TI AL

CONSOLIDATED

Paratransit

                                                                               OPENING         Feb-16          Mar-16        Apr-16          May-16        Jun-16          Jul-16        Aug-16        Sep-16        Oct-16        Nov-16        Dec-16            FY 2016      % of Sales
                                                                               Paratransit    Paratransit     Paratransit   Paratransit     Paratransit   Paratransit     Paratransit   Paratransit   Paratransit   Paratransit   Paratransit   Paratransit       Paratransit
                             Patient Revenue
                               Ambulance Revenue                                      -               -             -             -                -             -              -             -             -             -             -              -                 -                     0.0%
                               Transit Services                                       -             405.0       1,943.7       1,949.4          2,014.4       2,017.8        2,085.1       2,085.1       2,052.0       2,191.1       2,120.4        2,297.1          21,161.0                 100.0%
                               Service Revenue                                       -             405.0       1,943.7       1,949.4          2,014.4       2,017.8        2,085.1       2,085.1       2,052.0       2,191.1       2,120.4        2,297.1          21,161.0                  100.0%
                               Premium Revenue                                       -               -             -             -                -             -              -             -             -             -             -              -                 -
                               Other Revenues                                         -               -             -             -                -             -              -             -             -             -             -              -                 -
                                Total Operating Revenue                              -             405.0       1,943.7       1,949.4          2,014.4       2,017.8        2,085.1       2,085.1       2,052.0       2,191.1       2,120.4        2,297.1          21,161.0                  100.0%
                                                                                     -               -             -             -                -             -              -             -             -             -             -              -                 -
                             COST OF SERVICE                                              0               0            0             0                0             0              0             0             0             0             0              0                 0
                             Driver Compensation & Related                            -             218.1         932.4         901.8            931.8         933.4          928.8         893.1         878.9         900.9         871.9          944.5           9,335.6                 44.1%
                             Benefits                                                 -              43.6         186.5         180.4            186.4         186.7          185.8         178.6         175.8         180.2         174.4          188.9           1,867.1                  8.8%
                             Workers Comp                                             -              20.5          85.0          85.0             85.0          85.0           85.0          85.0          85.0          85.0          85.0           85.0             870.5                  4.1%
                             COPY/DISPATCH'S Compensation                             -              12.1          58.3          58.5             60.4          60.5           62.6          62.6          61.6          65.7          63.6           68.9             634.8                  3.0%
                             Fleet Maint Compensation                                 -              32.4         155.5         156.0            161.2         161.4          166.8         166.8         164.2         175.3         169.6          183.8           1,692.9                  8.0%
                             Repairs & Maintenance                                    -              28.3         136.1         136.5            141.0         141.2          146.0         146.0         143.6         153.4         148.4          160.8           1,481.3                  7.0%
                             Accident Costs                                           -               1.2           5.8           5.8              6.0           6.1            6.3           6.3           6.2           6.6           6.4            6.9              63.5                  0.3%
                             Fuel, Tolls & Parking Costs                              -               1.2           5.8           5.8              6.0           6.1            6.3           6.3           6.2           6.6           6.4            6.9              63.5                  0.3%
                             Medical Supplies, Rentals & Repairs                      -               1.2           5.8           5.8              6.0           6.1            6.3           6.3           6.2           6.6           6.4            6.9              63.5                  0.3%
                             Communications                                           -               2.0           9.7           9.7             10.1          10.1           10.4          10.4          10.3          11.0          10.6           11.5             105.8                  0.5%
                             Uniforms                                                 -               1.1           5.1           5.1              5.2           5.2            5.4           5.4           5.3           5.7           5.5            6.0              55.0                  0.3%
                             Equipment                                                -                 .4          2.1           2.1              2.2           2.2            2.3           2.3           2.3           2.4           2.3            2.5              23.3                  0.1%
                             Health & Safety                                          -               -             -             -                -             -              -             -             -             -             -              -                 -                    0.0%
                             Licenses & Permits                                       -                 .6          2.9           2.9              3.0           3.0            3.1           3.1           3.1           3.3           3.2            3.4              31.7                  0.2%
                             SUB TOTAL - COST OF SERVICE                             -             362.9       1,591.1       1,555.4          1,604.4       1,607.0        1,614.9       1,572.0       1,548.4       1,602.6       1,553.6        1,676.0          16,288.5                  77.0%
                                                                                     -               -             -             -                -             -              -             -             -             -             -              -                 -
                             Gross Profit                                            -              42.1         352.6         394.0            409.9         410.8          470.2         513.0         503.6         588.5         566.8          621.1           4,872.5
                             GP %                                                   0.0%           10.4%          18.1%         20.2%            20.4%        20.4%           22.5%         24.6%         24.5%         26.9%         26.7%         27.0%             241.8%
                                                                                    0.0%            0.0%           0.0%          0.0%             0.0%         0.0%            0.0%          0.0%          0.0%          0.0%          0.0%          0.0%               0.0%
                             OPERATING EXPENSES                                      -               -              -             -               -             -               -             -             -             -             -             -                 -
                             Management/Administrative Staffing                       -              42.2          174.9         174.9           174.9         174.9           174.9         174.9         174.9         174.9         174.9         174.9           1,791.2                  8.5%
                             Facility Costs                                           -              20.5           85.1          85.1            85.1          85.1            85.1          85.1          85.1          85.1          85.1          85.1             871.7                  4.1%
                             Insurance Auto/Liability/D&O                             -               8.4           35.0          35.0            35.0          35.0            35.0          35.0          35.0          35.0          35.0          35.0             358.4                  1.7%
                             Professional Fees                                        -               2.4           10.0          10.0            10.0          10.0            10.0          10.0          10.0          10.0          10.0          10.0             102.4                  0.5%
                             All Other SG&A                                           -              77.1           50.0          50.0            50.0          50.0            50.0          50.0          50.0          50.0          50.0          50.0             577.1                  2.7%
                             Transition Services - Payment to OldCo                   -               3.7           15.4          15.4            15.4          15.4            15.4          15.4          15.4          15.4          15.4          15.4             157.6                  0.7%
                             Transition Services - Payment from OldCo (Gain)          -               -              -             -               -             -               -             -             -             -             -             -                 -                    0.0%
                             Bad Debt                                                 -               -              -             -               -             -               -             -             -             -             -             -                 -                    0.0%
                             TOTAL OPERATING EXPENSES                                -             154.4          370.4         370.4           370.4         370.4           370.4         370.4         370.4         370.4         370.4         370.4           3,858.4                  18.2%
                                                                                                                                                                                                                                                                            0
                             EBITDA                                                  -            (112.3)         (17.8)         23.6             39.5         40.4            99.8         142.6         133.2         218.1         196.4         250.7           1,014.0                   4.8%
                                                                                    0.0%          -27.7%           -0.9%         1.2%             2.0%             2.0%        4.8%          6.8%          6.5%         10.0%          9.3%         10.9%              24.8%                  0.0%
                             Other Expense                                            -               -              -             -                -            -               -             -             -             -             -             -                 -                    0.0%
                             Interest Expense                                         -               -              -             -                -            -               -             -             -             -             -             -                 -                    0.0%
                             Capital Leases                                           -               -              -             -                -            -               -             -             -             -             -             -                 -                    0.0%
                             Depreciation                                             -               -              -             -                -            -               -             -             -             -             -             -                 -                    0.0%
                             Management Fees (PPAS)                                   -               -              -             -                -            -               -             -             -             -             -             -                 -                    0.0%
                             Agency Fee (PPAS)                                        -               -              -             -                -            -               -             -             -             -             -             -                 -                    0.0%
                             All Other                                                -               -              -             -                -            -               -             -             -             -             -             -                 -                    0.0%
                             Income Tax                                               -               -              -             -                -            -               -             -             -             -             -             -                 -                    0.0%
                             Subtotal Other                                          -               -              -             -                -            -               -             -             -             -             -             -                 -                     0.0%
                                                                                     -               -              -             -                -            -               -             -             -             -             -             -                 -                     0.0%
                             Net Income                                              -            (112.3)         (17.8)         23.6             39.5         40.4            99.8         142.6         133.2         218.1         196.4         250.7           1,014.0                   4.8%




                                                                                                                                          Financials by Division
                                                                                                                                              A3819
TRANSCARE NEWCO MODEL - FINANCIALS BY DIVISION             Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 32 of 62                                                                    STRI CTLY PRI VATE & CON FI DEN TI AL


                                                           OPENING        Feb-16       Mar-16      Apr-16      May-16      Jun-16      Jul-16      Aug-16      Sep-16      Oct-16      Nov-16      Dec-16           FY 2016
                                                           Paratransit   Paratransit  Paratransit Paratransit Paratransit Paratransit Paratransit Paratransit Paratransit Paratransit Paratransit Paratransit      Paratransit
                     Current Assets                               -             -           -            -           -           -           -           -           -           -           -           -
                     Cash and cash equivalents                     -          (372.7)     (180.7)   (1,240.9)   (1,260.5)   (1,287.9)   (1,246.8)   (1,171.5)   (1,011.1)     (874.3)     (758.9)     (582.7)          (582.7)
                     Patient Account Receivables (OldCo)           -             -           -            -           -           -           -           -           -           -           -           -               -
                     Patient Account Receivables (NewCo)      3,165.5        3,570.5     3,714.2     3,893.1     3,963.8     4,032.2     4,102.9     4,170.1     4,137.1     4,243.1     4,311.5     4,417.5          4,417.5
                     Provision for Bad Debt                        -             -           -            -           -           -           -           -           -           -           -           -               -
                     Inventory                                  439.2          439.2       439.2       439.2       439.2       439.2       439.2       439.2       439.2       439.2       439.2       439.2            439.2
                     Prepaid and Other Current Assets              -             -           -            -           -           -           -           -           -           -           -           -               -
                     Total Current Assets                   3,604.7         3,637.0    3,972.7     3,091.3     3,142.5     3,183.5     3,295.2     3,437.9     3,565.1     3,808.0     3,991.8     4,274.0           4,274.0
                                                                   -             -           -            -           -           -           -           -           -           -           -           -               -
                     Property, Plant and Equipment                 -             -           -            -           -           -           -           -           -           -           -           -               -
                     Property, Plant and Equipment                 -             -           -            -           -           -           -           -           -           -           -           -               -
                     Accumulated Depreciation                      -             -           -            -           -           -           -           -           -           -           -           -               -
                     Property and equipment, net                  -             -           -            -           -           -           -           -           -           -           -           -               -
                                                                   -             -           -            -           -           -           -           -           -           -           -           -               -
                     Other Assets                                  -             -           -            -           -           -           -           -           -           -           -           -               -
                     Goodwill                                      -             -           -            -           -           -           -           -           -           -           -           -               -
                     Other Assets                               150.0          150.0       150.0       150.0       150.0       150.0       150.0       150.0       150.0       150.0       150.0       150.0            150.0
                     Total Other Assets                        150.0          150.0       150.0       150.0       150.0       150.0       150.0       150.0       150.0       150.0       150.0       150.0            150.0
                                                                   -             -           -            -           -           -           -           -           -           -           -           -               -
                     Total Assets                           3,754.7         3,787.0    4,122.7     3,241.3     3,292.5     3,333.5     3,445.2     3,587.9     3,715.1     3,958.0     4,141.8     4,424.0           4,424.0
                                                                   -             -           -            -           -           -           -           -           -           -           -           -               -
                                                                   -             -           -            -           -           -           -           -           -           -           -           -               -
                     Current Operating Liabilities                 -             -           -            -           -           -           -           -           -           -           -           -               -
                     Accounts payable                         1,114.8        1,259.4     1,612.9       708.0       719.6       720.2       732.2       732.2       726.3       751.1       738.5       770.0            770.0
                     Accrued PPAS (Mgmt/Agency)                    -             -           -            -           -           -           -           -           -           -           -           -               -
                     Accrued PTO                                322.8          322.8       322.8       322.8       322.8       322.8       322.8       322.8       322.8       322.8       322.8       322.8            322.8
                     InterCompany Balance                          -             -           -            -           -           -           -           -           -           -           -           -               -
                     Payable To Wells                              -             -           -            -           -           -           -           -           -           -           -           -               -
                        Total Current Liabilities           1,437.6         1,582.2    1,935.7     1,030.8     1,042.4     1,043.0     1,055.0     1,055.0     1,049.1     1,073.9     1,061.3     1,092.8           1,092.8
                                                                   -             -           -            -           -           -           -           -           -           -           -           -               -
                     Other Long Term Liabilities                   -             -           -            -           -           -           -           -           -           -           -           -               -
                     Asset Based Loan                              -             -           -            -           -           -           -           -           -           -           -           -               -
                     Accrued Interest on Term Debt                 -             -           -            -           -           -           -           -           -           -           -           -               -
                     New Term Loan                                 -             -           -            -           -           -           -           -           -           -           -           -               -
                     Capital Lease                                 -             -           -            -           -           -           -           -           -           -           -           -               -
                     Deferred Rent Payable                         -             -           -            -           -           -           -           -           -           -           -           -               -
                     Deferred Tax Liability                        -             -           -            -           -           -           -           -           -           -           -           -               -
                                                                   -             -           -            -           -           -           -           -           -           -           -           -               -
                     Non Current Liabilitites                     -             -           -            -           -           -           -           -           -           -           -           -               -
                                                                   -             -           -            -           -           -           -           -           -           -           -           -               -
                     Total Liabilities                      1,437.6         1,582.2    1,935.7     1,030.8     1,042.4     1,043.0     1,055.0     1,055.0     1,049.1     1,073.9     1,061.3     1,092.8           1,092.8
                                                                   -             -           -            -           -           -           -           -           -           -           -           -               -
                     Common Equity                            2,317.1        2,204.8     2,187.0     2,210.6     2,250.1     2,290.5     2,390.2     2,532.9     2,666.0     2,884.1     3,080.5     3,331.1          3,331.1
                     Total Equity                           2,317.1         2,204.8    2,187.0     2,210.6     2,250.1     2,290.5     2,390.2     2,532.9     2,666.0     2,884.1     3,080.5     3,331.1           3,331.1
                                                                   -             -           -            -           -           -           -           -           -           -           -           -               -
                     Check                                       -             -           -            -            -               -      -           -           -           -           -           -                 -




                                                                                                            Financials by Division
                                                                                                                A3820
TRANSCARE NEWCO MODEL - FINANCIALS BY DIVISION                    Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 33 of 62                                                                          STRI CTLY PRI VATE & CON FI DEN TI AL


                                                                  OPENING        Feb-16          Mar-16      Apr-16      May-16      Jun-16      Jul-16      Aug-16      Sep-16      Oct-16      Nov-16      Dec-16              FY 2016
                                                                  Paratransit   Paratransit     Paratransit Paratransit Paratransit Paratransit Paratransit Paratransit Paratransit Paratransit Paratransit Paratransit         Paratransit
                                                                            0                 0           0           0           0           0           0           0           0           0           0           0                       0
                     Net Income                                          -           (112.3)         (17.8)       23.6         39.5         40.4      99.8       142.6       133.2       218.1       196.4         250.7            1,014.0
                     Total Adjustments                                   -              -              -           -            -            -         -           -           -           -           -             -                  -
                      Adjustment to reconcile to net income              -              -              -           -            -            -         -           -           -           -           -             -                  -
                          Non Cash Article 9 Impact                      -              -              -           -            -            -         -           -           -           -           -             -                  -
                          Recognition to Wells Fargo Liability           -              -              -           -            -            -         -           -           -           -           -             -                  -
                          Provision for doubtful accounts                -              -              -           -            -            -         -           -           -           -           -             -                  -
                          Depreciation and amortization                  -              -              -           -            -            -         -           -           -           -           -             -                  -
                          Deferred rent                                  -              -              -           -            -            -         -           -           -           -           -             -                  -
                      Total Adj to reconcile to net income               -           (112.3)         (17.8)       23.6         39.5         40.4      99.8       142.6       133.2       218.1       196.4         250.7            1,014.0
                      Operating Adjustments                              -              -              -           -            -            -         -           -           -           -           -             -                  -
                       (Increase) Decrease in Assets                     -              -              -           -            -            -         -           -           -           -           -             -                  -
                          Accounts Receivable (OldCo)                    -              -              -           -            -            -         -           -           -           -           -             -                  -
                          Accounts Receivable (NewCo)                    -           (405.0)        (143.7)     (178.9)       (70.7)       (68.4)    (70.7)      (67.3)       33.1      (106.0)      (68.4)       (106.0)          (1,252.0)
                          Inventory                                      -              -              -           -            -            -         -           -           -           -           -             -                  -
                          Prepaid Expenses and Other                     -              -              -           -            -            -         -           -           -           -           -             -                  -
                          Other Long-Term Assets                         -              -              -           -            -            -         -           -           -           -           -             -                  -
                       Total (Increase) Decrease in Assets               -           (405.0)        (143.7)     (178.9)       (70.7)       (68.4)    (70.7)      (67.3)       33.1      (106.0)      (68.4)       (106.0)          (1,252.0)
                       Increase (Decrease) In Liabilities                -              -              -           -            -            -         -           -           -           -           -             -                  -
                          A/P and Accrued Expenses                       -            144.6          353.5      (904.9)        11.6            .6     12.0         -          (5.9)       24.8       (12.6)         31.5             (344.8)
                          Accrued Management Fees                        -              -              -           -            -            -         -           -           -           -           -             -                  -
                          Other Accrued Liabilities                      -              -              -           -            -            -         -           -           -           -           -             -                  -
                          Capital Lease Obligations                      -              -              -           -            -            -         -           -           -           -           -             -                  -
                          InterCompany Payable                           -              -              -           -            -            -         -           -           -           -           -             -                  -
                          Deferred Tax Liability                         -              -              -           -            -            -         -           -           -           -           -             -                  -
                       Total Increase (Decrease) In Liabilities          -            144.6          353.5      (904.9)        11.6            .6     12.0         -          (5.9)       24.8       (12.6)         31.5             (344.8)
                      Total Operating Adjustments                        -           (372.7)         192.0    (1,060.3)       (19.6)       (27.4)     41.1        75.4       160.3       136.9       115.4         176.2             (582.7)
                                                                         -              -              -           -            -            -         -           -           -           -           -             -                  -
                      Investing Adjustments                              -              -              -           -            -            -         -           -           -           -           -             -                  -
                       Capital Expenditures                              -              -              -           -            -            -         -           -           -           -           -             -                  -
                      Total Investing Adjustments                        -              -              -           -            -            -         -           -           -           -           -             -                  -
                                                                         -              -              -           -            -            -         -           -           -           -           -             -                  -
                      Financing Adjustments                              -              -              -           -            -            -         -           -           -           -           -             -                  -
                       Accrued Interest                                  -              -              -           -            -            -         -           -           -           -           -             -                  -
                       Payable to Wells Fargo of Old AR                  -              -              -           -            -            -         -           -           -           -           -             -                  -
                       Term Loan                                         -              -              -           -            -            -         -           -           -           -           -             -                  -
                       Deferred Rent Payable                             -              -              -           -            -            -         -           -           -           -           -             -                  -
                                                                         -              -              -           -            -            -         -           -           -           -           -             -                  -
                       Asset Based Loan                                  -              -              -           -            -            -         -           -           -           -           -             -                  -
                      Total Financing Adjustments                        -              -              -           -            -            -         -           -           -           -           -             -                  -
                     Total Cash Flow                                     -           (372.7)         192.0    (1,060.3)       (19.6)       (27.4)     41.1        75.4       160.3       136.9       115.4         176.2             (582.7)




                                                                                                                      Financials by Division
                                                                                                                          A3821
       TRANSCARE NEWCO MODEL - FINANCIALS BY DIVISION                         Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 34 of 62                                                                           STRI CTLY PRI VATE & CON FI DEN TI AL

Maryland

Pittsburgh/PA


                                                                              OPENING      Feb-16        Mar-16      Apr-16        May-16        Jun-16        Jul-16      Aug-16      Sep-16      Oct-16      Nov-16        Dec-16           FY 2016      % of Sales
                                                                                 PA          PA            PA          PA            PA            PA            PA          PA          PA          PA          PA            PA                PA
                            Patient Revenue
                              Ambulance Revenue                                    -          131.8        545.9       550.8           550.8         550.8       558.8       558.8       558.8       566.2       566.2          566.2           5,704.9                 100.0%
                              Transit Services                                     -            -            -           -               -             -           -           -           -           -           -              -                 -                     0.0%
                              Service Revenue                                     -          131.8        545.9       550.8           550.8         550.8       558.8       558.8       558.8       566.2       566.2          566.2           5,704.9                  100.0%
                              Premium Revenue                                     -            -            -           -               -             -           -           -           -           -           -              -                 -
                              Other Revenues                                       -            -            -           -               -             -           -           -           -           -           -              -                 -
                               Total Operating Revenue                            -          131.8        545.9       550.8           550.8         550.8       558.8       558.8       558.8       566.2       566.2          566.2           5,704.9                  100.0%
                                                                                  -            -            -           -               -             -           -           -           -           -           -              -                 -
                            COST OF SERVICE                                            0             0           0           0               0             0           0           0           0           0           0              0                0
                            Driver Compensation & Related                          -           41.2        170.6       163.6           163.6         159.0       161.8       161.8       166.2       168.8       164.1          164.1           1,684.8                 29.5%
                            Benefits                                               -           10.1         41.8        40.1            40.1          39.0        39.6        39.6        40.7        41.4        40.2           40.2             412.8                  7.2%
                            Workers Comp                                           -            6.5         26.8        26.8            26.8          26.8        26.8        26.8        26.8        26.8        26.8           26.8             274.8                  4.8%
                            COPY/DISPATCH'S Compensation                           -            -            -           -               -             -           -           -           -           -           -              -                 -                    0.0%
                            Fleet Maint Compensation                               -            5.3         21.8        22.0            22.0          22.0        22.4        22.4        22.4        22.6        22.6           22.6             228.2                  4.0%
                            Repairs & Maintenance                                  -           54.0         16.4        16.5            16.5          16.5        16.8        16.8        16.8        17.0        17.0           17.0             221.1                  3.9%
                            Accident Costs                                         -            6.2         25.7        25.9            25.9          25.9        26.3        26.3        26.3        26.6        26.6           26.6             268.1                  4.7%
                            Fuel, Tolls & Parking Costs                            -            4.0         16.4        16.5            16.5          16.5        16.8        16.8        16.8        17.0        17.0           17.0             171.1                  3.0%
                            Medical Supplies, Rentals & Repairs                    -            2.4          9.8         9.9             9.9           9.9        10.1        10.1        10.1        10.2        10.2           10.2             102.7                  1.8%
                            Communications                                         -               .7        2.9         3.0             3.0           3.0         3.0         3.0         3.0         3.0         3.0            3.0              30.6                  0.5%
                            Uniforms                                               -               .2        1.0         1.0             1.0           1.0         1.0         1.0         1.0         1.0         1.0            1.0              10.3                  0.2%
                            Equipment                                              -               .7        3.1         3.1             3.1           3.1         3.1         3.1         3.1         3.2         3.2            3.2              32.0                  0.6%
                            Health & Safety                                        -               .0          .2          .2              .2            .2          .2          .2          .2          .2          .2             .2              1.7                  0.0%
                            Licenses & Permits                                     -               .1          .4          .4              .4            .4          .4          .4          .4          .4          .4             .4              4.1                  0.1%
                            SUB TOTAL - COST OF SERVICE                           -          131.3        336.8       329.0           329.0         323.3       328.2       328.2       333.6       338.2       332.4          332.4           3,442.4                  60.3%
                                                                                  -            -            -           -               -             -           -           -           -           -           -              -                 -
                            Gross Profit                                          -               .5      209.0       221.8           221.8         227.5       230.6       230.6       225.1       227.9       233.8          233.8           2,262.6
                            GP %                                                 0.0%          0.3%        38.3%       40.3%           40.3%        41.3%        41.3%       41.3%       40.3%       40.3%       41.3%         41.3%            406.2%
                                                                                 0.0%          0.0%         0.0%        0.0%            0.0%         0.0%         0.0%        0.0%        0.0%        0.0%        0.0%          0.0%              0.0%
                            OPERATING EXPENSES                                    -             -           -           -               -             -           -           -           -           -           -              -                 -
                            Management/Administrative Staffing                     -            13.2        54.7        54.7            54.7          54.7        54.7        54.7        54.7        54.7        54.7           54.7             560.1                  9.8%
                            Facility Costs                                         -             6.6        27.2        27.2            27.2          27.2        27.2        27.2        27.2        27.2        27.2           27.2             278.8                  4.9%
                            Insurance Auto/Liability/D&O                           -             9.8        40.4        40.4            40.4          40.4        40.4        40.4        40.4        40.4        40.4           40.4             413.9                  7.3%
                            Professional Fees                                      -               .4        1.7         1.7             1.7           1.7         1.7         1.7         1.7         1.7         1.7            1.7              17.4                  0.3%
                            All Other SG&A                                         -             3.3        13.7        13.7            13.7          13.7        13.7        13.7        13.7        13.7        13.7           13.7             139.8                  2.5%
                            Transition Services - Payment to OldCo                 -               .1          .6          .6              .6            .6          .6          .6          .6          .6          .6             .6              5.9                  0.1%
                            Transition Services - Payment from OldCo (Gain)        -             -           -           -               -             -           -           -           -           -           -              -                 -                    0.0%
                            Bad Debt                                               -             7.9        32.8        33.0            33.0          33.0        33.5        33.5        33.5        34.0        34.0           34.0             342.3                  6.0%
                            TOTAL OPERATING EXPENSES                              -            41.3       171.0       171.3           171.3         171.3       171.8       171.8       171.8       172.2       172.2          172.2           1,758.1                  30.8%
                                                                                       0             0           0           0               0             0           0           0           0           0           0              0                0
                            EBITDA                                                -           (40.8)       38.0        50.5            50.5          56.2        58.8        58.8        53.4        55.7        61.6           61.6             504.4                   8.8%
                                                                                 0.0%        -31.0%         7.0%        9.2%            9.2%        10.2%        10.5%       10.5%        9.5%        9.8%       10.9%         10.9%              66.7%                  0.0%
                            Other Expense                                          -             -            -           -               -            -            -           -           -           -           -             -                 -                    0.0%
                            Interest Expense                                       -             -            -           -               -            -            -           -           -           -           -             -                 -                    0.0%
                            Capital Leases                                         -             -            -           -               -            -            -           -           -           -           -             -                 -                    0.0%
                            Depreciation                                           -             2.5          3.9         3.9             3.9          3.9          3.9         3.9         3.9         3.9         3.9           3.9              41.8                  0.7%
                            Management Fees (PPAS)                                 -             -            -           -               -            -            -           -           -           -           -             -                 -                    0.0%
                            Agency Fee (PPAS)                                      -             -            -           -               -            -            -           -           -           -           -             -                 -                    0.0%
                            All Other                                              -             -            -           -               -            -            -           -           -           -           -             -                 -                    0.0%
                            Income Tax                                             -             -            -           -               -            -            -           -           -           -           -             -                 -                    0.0%
                            Subtotal Other                                        -             2.5          3.9         3.9             3.9          3.9          3.9         3.9         3.9         3.9         3.9           3.9              41.8                   0.7%
                                                                                  -             -            -           -               -            -            -           -           -           -           -             -                 -                     0.0%
                            Net Income                                            -           (43.4)        34.1        46.6            46.6         52.3         54.9        54.9        49.4        51.8        57.7          57.7             462.6                   8.1%




                                                                                                                                Financials by Division
                                                                                                                                    A3822
TRANSCARE NEWCO MODEL - FINANCIALS BY DIVISION             Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 35 of 62                                                                         STRI CTLY PRI VATE & CON FI DEN TI AL


                                                           OPENING      Feb-16       Mar-16      Apr-16      May-16        Jun-16         Jul-16      Aug-16      Sep-16      Oct-16      Nov-16        Dec-16           FY 2016
                                                              PA          PA           PA          PA          PA            PA             PA          PA          PA          PA          PA            PA                PA
                     Current Assets
                     Cash and cash equivalents                   -         (244.6)      (74.6)     (161.7)      (102.2)        (27.7)         53.0       136.9       218.7       302.7       393.6         486.3             486.3
                     Patient Account Receivables (OldCo)         -            -           -           -            -             -             -           -           -           -           -             -                 -
                     Patient Account Receivables (NewCo)       704.8        704.8       764.3       803.7        827.7         842.4         856.3       864.8       869.9       877.6       882.3         885.2             885.2
                     Provision for Bad Debt                    (42.3)       (50.2)      (82.9)     (116.0)      (149.0)       (182.1)       (215.6)     (249.1)     (282.7)     (316.6)     (350.6)       (384.6)           (384.6)
                     Inventory                                  68.3         68.3        68.3        68.3         68.3          68.3          68.3        68.3        68.3        68.3        68.3          68.3              68.3
                     Prepaid and Other Current Assets            -            -           -           -            -             -             -           -           -           -           -             -                 -
                     Total Current Assets                     730.8        478.3       675.0       594.3        644.8         701.0         762.0       820.9       874.2       932.0       993.6       1,055.2           1,055.2
                                                                 -            -           -           -            -             -             -           -           -           -           -             -                 -
                     Property, Plant and Equipment               -            -           -           -            -             -             -           -           -           -           -             -                 -
                     Property, Plant and Equipment           3,634.1      3,934.1     3,934.1     3,934.1      3,934.1       3,934.1       3,934.1     3,934.1     3,934.1     3,934.1     3,934.1       3,934.1           3,934.1
                     Accumulated Depreciation               (3,580.3)    (3,582.9)   (3,586.8)   (3,590.7)    (3,594.6)     (3,598.6)     (3,602.5)   (3,606.4)   (3,610.3)   (3,614.3)   (3,618.2)     (3,622.1)         (3,622.1)
                     Property and equipment, net               53.8        351.3       347.3       343.4        339.5         335.6         331.6       327.7       323.8       319.8       315.9         312.0             312.0
                                                                 -            -           -           -            -             -             -           -           -           -           -             -                 -
                     Other Assets                                -            -           -           -            -             -             -           -           -           -           -             -                 -
                     Goodwill                                    -            -           -           -            -             -             -           -           -           -           -             -                 -
                     Other Assets                               49.4         49.4        49.4        49.4         49.4          49.4          49.4        49.4        49.4        49.4        49.4          49.4              49.4
                     Total Other Assets                        49.4         49.4        49.4        49.4         49.4          49.4          49.4        49.4        49.4        49.4        49.4          49.4              49.4
                                                                 -            -           -           -            -             -             -           -           -           -           -             -                 -
                     Total Assets                             834.0        879.0     1,071.8       987.1      1,033.7       1,086.0       1,143.1     1,198.0     1,247.4     1,301.3     1,359.0       1,416.7           1,416.7
                                                                 -            -           -           -            -             -             -           -           -           -           -             -                 -
                                                                 -            -           -           -            -             -             -           -           -           -           -             -                 -
                     Current Operating Liabilities               -            -           -           -            -             -             -           -           -           -           -             -                 -
                     Accounts payable                          203.1        291.4       450.2       318.9        318.9         318.9         321.1       321.1       321.1       323.1       323.1         323.1             323.1
                     Accrued PPAS (Mgmt/Agency)                  -            -           -           -            -             -             -           -           -           -           -             -                 -
                     Accrued PTO                                60.1         60.1        60.1        60.1         60.1          60.1          60.1        60.1        60.1        60.1        60.1          60.1              60.1
                     InterCompany Balance                        -            -           -           -            -             -             -           -           -           -           -             -                 -
                     Payable To Wells                            -            -           -           -            -             -             -           -           -           -           -             -                 -
                        Total Current Liabilities             263.2        351.5       510.2       378.9        378.9         378.9         381.2       381.2       381.2       383.2       383.2         383.2             383.2
                                                                 -            -           -           -            -             -             -           -           -           -           -             -                 -
                     Other Long Term Liabilities                 -            -           -           -            -             -             -           -           -           -           -             -                 -
                     Asset Based Loan                            -            -           -           -            -             -             -           -           -           -           -             -                 -
                     Accrued Interest on Term Debt               -            -           -           -            -             -             -           -           -           -           -             -                 -
                     New Term Loan                               -            -           -           -            -             -             -           -           -           -           -             -                 -
                     Capital Lease                               -            -           -           -            -             -             -           -           -           -           -             -                 -
                     Deferred Rent Payable                       -            -           -           -            -             -             -           -           -           -           -             -                 -
                     Deferred Tax Liability                      -            -           -           -            -             -             -           -           -           -           -             -                 -
                                                                 -            -           -           -            -             -             -           -           -           -           -             -                 -
                     Non Current Liabilitites                   -            -           -           -            -             -             -           -           -           -           -             -                 -
                                                                 -            -           -           -            -             -             -           -           -           -           -             -                 -
                     Total Liabilities                        263.2        351.5       510.2       378.9        378.9         378.9         381.2       381.2       381.2       383.2       383.2         383.2             383.2
                                                                 -            -           -           -            -             -             -           -           -           -           -             -                 -
                     Common Equity                             570.8        527.5       561.6       608.2        654.8         707.0         761.9       816.9       866.3       918.1       975.8       1,033.5           1,033.5
                     Total Equity                             570.8        527.5       561.6       608.2        654.8         707.0         761.9       816.9       866.3       918.1       975.8       1,033.5           1,033.5
                                                                 -            -           -           -            -             -             -           -           -           -           -             -                 -
                     Check                                      -            (.0)         (.0)       (.0)          (.0)            (.0)        (.0)        (.0)        (.0)        (.0)        (.0)          (.0)              (.0)




                                                                                                          Financials by Division
                                                                                                              A3823
TRANSCARE NEWCO MODEL - FINANCIALS BY DIVISION                    Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 36 of 62                                                              STRI CTLY PRI VATE & CON FI DEN TI AL


                                                                  OPENING   Feb-16      Mar-16     Apr-16      May-16        Jun-16       Jul-16      Aug-16     Sep-16     Oct-16     Nov-16       Dec-16           FY 2016
                                                                     PA       PA          PA         PA          PA            PA           PA          PA         PA         PA         PA           PA                PA
                                                                                                                                                                                                                               0
                     Net Income                                       -        (43.4)      34.1        46.6          46.6         52.3        54.9       54.9       49.4       51.8       57.7          57.7             462.6
                     Total Adjustments                                -          -          -           -             -            -           -          -          -          -          -             -                 -
                      Adjustment to reconcile to net income           -          -          -           -             -            -           -          -          -          -          -             -                 -
                          Non Cash Article 9 Impact                   -          -          -           -             -            -           -          -          -          -          -             -                 -
                          Recognition to Wells Fargo Liability        -          -          -           -             -            -           -          -          -          -          -             -                 -
                          Provision for doubtful accounts             -          7.9       32.8        33.0          33.0         33.0        33.5       33.5       33.5       34.0       34.0          34.0             342.3
                          Depreciation and amortization               -          2.5        3.9         3.9           3.9          3.9         3.9        3.9        3.9        3.9        3.9           3.9              41.8
                          Deferred rent                               -          -          -           -             -            -           -          -          -          -          -             -                 -
                      Total Adj to reconcile to net income            -        (32.9)      70.8        83.6          83.6         89.2        92.4       92.4       86.9       89.7       95.6          95.6             846.7
                      Operating Adjustments                           -          -          -           -             -            -           -          -          -          -          -             -                 -
                       (Increase) Decrease in Assets                  -          -          -           -             -            -           -          -          -          -          -             -                 -
                          Accounts Receivable (OldCo)                 -          -          -           -             -            -           -          -          -          -          -             -                 -
                          Accounts Receivable (NewCo)                 -          -        (59.5)      (39.4)        (24.1)       (14.7)      (13.9)      (8.5)      (5.2)      (7.7)      (4.7)         (2.9)           (180.4)
                          Inventory                                   -          -          -           -             -            -           -          -          -          -          -             -                 -
                          Prepaid Expenses and Other                  -          -          -           -             -            -           -          -          -          -          -             -                 -
                          Other Long-Term Assets                      -          -          -           -             -            -           -          -          -          -          -             -                 -
                       Total (Increase) Decrease in Assets            -          -        (59.5)      (39.4)        (24.1)       (14.7)      (13.9)      (8.5)      (5.2)      (7.7)      (4.7)         (2.9)           (180.4)
                       Increase (Decrease) In Liabilities             -          -          -           -             -            -           -          -          -          -          -             -                 -
                          A/P and Accrued Expenses                    -         88.3      158.7      (131.3)          -            -           2.2        -          -          2.1        -             -               120.0
                          Accrued Management Fees                     -          -          -           -             -            -           -          -          -          -          -             -                 -
                          Other Accrued Liabilities                   -          -          -           -             -            -           -          -          -          -          -             -                 -
                          Capital Lease Obligations                   -          -          -           -             -            -           -          -          -          -          -             -                 -
                          InterCompany Payable                        -          -          -           -             -            -           -          -          -          -          -             -                 -
                          Deferred Tax Liability                      -          -          -           -             -            -           -          -          -          -          -             -                 -
                       Total Increase (Decrease) In Liabilities       -         88.3      158.7      (131.3)          -            -           2.2        -          -          2.1        -             -               120.0
                      Total Operating Adjustments                     -         55.4      170.0       (87.1)         59.5         74.5        80.7       83.9       81.7       84.1       90.9          92.7             786.3
                                                                      -          -          -           -             -            -           -          -          -          -          -             -                 -
                      Investing Adjustments                           -          -          -           -             -            -           -          -          -          -          -             -                 -
                       Capital Expenditures                           -       (300.0)       -           -             -            -           -          -          -          -          -             -              (300.0)
                      Total Investing Adjustments                     -       (300.0)       -           -             -            -           -          -          -          -          -             -              (300.0)
                                                                      -          -          -           -             -            -           -          -          -          -          -             -                 -
                      Financing Adjustments                           -          -          -           -             -            -           -          -          -          -          -             -                 -
                       Accrued Interest                               -          -          -           -             -            -           -          -          -          -          -             -                 -
                       Payable to Wells Fargo of Old AR               -          -          -           -             -            -           -          -          -          -          -             -                 -
                       Term Loan                                      -          -          -           -             -            -           -          -          -          -          -             -                 -
                       Deferred Rent Payable                          -          -          -           -             -            -           -          -          -          -          -             -                 -
                                                                      -          -          -           -             -            -           -          -          -          -          -             -                 -
                       Asset Based Loan                               -          -          -           -             -            -           -          -          -          -          -             -                 -
                      Total Financing Adjustments                     -          -          -           -             -            -           -          -          -          -          -             -                 -
                     Total Cash Flow                                  -       (244.6)     170.0       (87.1)         59.5         74.5        80.7       83.9       81.7       84.1       90.9          92.7             486.3




                                                                                                            Financials by Division
                                                                                                                A3824
       TRANSCARE NEWCO MODEL - FINANCIALS BY DIVISION                         Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 37 of 62                                                                   STRI CTLY PRI VATE & CON FI DEN TI AL

Hudson Valley


                                                                              OPENING      Feb-16       Mar-16     Apr-16        May-16        Jun-16       Jul-16     Aug-16     Sep-16     Oct-16     Nov-16       Dec-16           FY 2016      % of Sales
                                                                                 HV          HV          HV          HV            HV            HV           HV         HV         HV         HV         HV           HV                HV
                            Patient Revenue
                              Ambulance Revenue                                    -          232.3       962.4      998.8           998.8         998.8     1,014.1    1,014.1    1,014.1    1,029.7    1,029.7      1,029.7          10,322.5                 100.0%
                              Transit Services                                     -            -           -          -               -             -           -          -          -          -          -            -                 -                     0.0%
                              Service Revenue                                     -          232.3       962.4      998.8           998.8         998.8     1,014.1    1,014.1    1,014.1    1,029.7    1,029.7      1,029.7          10,322.5                  100.0%
                              Premium Revenue                                     -            -           -          -               -             -           -          -          -          -          -            -                 -
                              Other Revenues                                       -            -           -          -               -             -           -          -          -          -          -            -                 -
                               Total Operating Revenue                            -          232.3       962.4      998.8           998.8         998.8     1,014.1    1,014.1    1,014.1    1,029.7    1,029.7      1,029.7          10,322.5                  100.0%
                                                                                  -            -           -          -               -             -           -          -          -          -          -            -                 -
                            COST OF SERVICE
                            Driver Compensation & Related                          -           91.7       380.0      388.5           388.5         378.5      386.1      386.1      375.7      383.2      383.2         383.2           3,924.7                 38.0%
                            Benefits                                               -           18.3        76.0       77.7            77.7          75.7       77.2       77.2       75.1       76.6       76.6          76.6             784.9                  7.6%
                            Workers Comp                                           -            6.1        25.3       25.3            25.3          25.3       25.3       25.3       25.3       25.3       25.3          25.3             259.4                  2.5%
                            COPY/DISPATCH'S Compensation                           -            -           -          -               -             -          -          -          -          -          -             -                 -                    0.0%
                            Fleet Maint Compensation                               -           20.5        53.3       44.9            44.9          44.9       45.6       45.6       45.6       46.3       46.3          46.3             484.5                  4.7%
                            Repairs & Maintenance                                  -            4.6        19.2       20.0            20.0          20.0       20.3       20.3       20.3       20.6       20.6          20.6             206.5                  2.0%
                            Accident Costs                                         -            7.0        28.9       30.0            30.0          30.0       30.4       30.4       30.4       30.9       30.9          30.9             309.7                  3.0%
                            Fuel, Tolls & Parking Costs                            -            5.3        22.1       23.0            23.0          23.0       23.3       23.3       23.3       23.7       23.7          23.7             237.4                  2.3%
                            Medical Supplies, Rentals & Repairs                    -            4.2        17.3       18.0            18.0          18.0       18.3       18.3       18.3       18.5       18.5          18.5             185.8                  1.8%
                            Communications                                         -            1.2         5.2        5.4             5.4           5.4        5.4        5.4        5.4        5.5        5.5           5.5              55.4                  0.5%
                            Uniforms                                               -              .4        1.7        1.8             1.8           1.8        1.8        1.8        1.8        1.9        1.9           1.9              18.6                  0.2%
                            Equipment                                              -            1.3         5.4        5.6             5.6           5.6        5.7        5.7        5.7        5.8        5.8           5.8              57.8                  0.6%
                            Health & Safety                                        -              .1          .3         .3              .3            .3         .3         .3         .3         .3         .3            .3              3.1                  0.0%
                            Licenses & Permits                                     -              .2          .7         .7              .7            .7         .7         .7         .7         .7         .7            .7              7.4                  0.1%
                            SUB TOTAL - COST OF SERVICE                           -          161.0       635.5      641.1           641.1         629.2      640.6      640.6      628.0      639.4      639.4         639.4           6,535.2                  63.3%
                                                                                  -            -           -          -               -             -          -          -          -          -          -             -                 -
                            Gross Profit                                          -           71.3       327.0      357.7           357.7         369.6      373.5      373.5      386.1      390.3      390.3         390.3           3,787.3
                            GP %                                                 0.0%         30.7%       34.0%      35.8%           35.8%        37.0%       36.8%      36.8%      38.1%      37.9%      37.9%        37.9%            398.8%
                                                                                 0.0%          0.0%        0.0%       0.0%            0.0%         0.0%        0.0%       0.0%       0.0%       0.0%       0.0%         0.0%              0.0%
                            OPERATING EXPENSES                                    -            -           -          -               -             -          -          -          -          -          -             -                 -
                            Management/Administrative Staffing                     -           17.1        70.7       70.7            70.7          70.7       70.7       70.7       70.7       70.7       70.7          70.7             724.4                  7.0%
                            Facility Costs                                         -            4.8        19.7       19.7            19.7          19.7       19.7       19.7       19.7       19.7       19.7          19.7             202.1                  2.0%
                            Insurance Auto/Liability/D&O                           -            8.0        33.3       33.3            33.3          33.3       33.3       33.3       33.3       33.3       33.3          33.3             340.8                  3.3%
                            Professional Fees                                      -              .6        2.5        2.5             2.5           2.5        2.5        2.5        2.5        2.5        2.5           2.5              25.1                  0.2%
                            All Other SG&A                                         -            2.4        10.0       10.0            10.0          10.0       10.0       10.0       10.0       10.0       10.0          10.0             102.4                  1.0%
                            Transition Services - Payment to OldCo                 -            2.1         8.5        8.5             8.5           8.5        8.5        8.5        8.5        8.5        8.5           8.5              87.0                  0.8%
                            Transition Services - Payment from OldCo (Gain)        -            -           -          -               -             -          -          -          -          -          -             -                 -                    0.0%
                            Bad Debt                                               -           13.9        57.7       59.9            59.9          59.9       60.8       60.8       60.8       61.8       61.8          61.8             619.4                  6.0%
                            TOTAL OPERATING EXPENSES                              -           48.9       202.4      204.6           204.6         204.6      205.5      205.5      205.5      206.5      206.5         206.5           2,101.3                  20.4%
                                                                                       0            0          0          0               0             0          0          0          0          0          0             0                 0
                            EBITDA                                                -           22.5       124.5      153.1           153.1         165.0      168.0      168.0      180.5      183.8      183.8         183.8           1,686.0                  16.3%
                                                                                 0.0%          9.7%       12.9%      15.3%           15.3%        16.5%       16.6%      16.6%      17.8%      17.9%      17.9%        17.9%              16.3%                  0.0%
                            Other Expense                                          -            -           -          -               -             -          -          -          -          -          -             -                 -                    0.0%
                            Interest Expense                                       -            -           -          -               -             -          -          -          -          -          -             -                 -                    0.0%
                            Capital Leases                                         -            -           -          -               -             -          -          -          -          -          -             -                 -                    0.0%
                            Depreciation                                           -            3.0        12.3       12.3            12.3          12.3       12.3       12.3       12.3       12.3       12.3          12.3             125.6                  1.2%
                            Management Fees (PPAS)                                 -            -           -          -               -             -          -          -          -          -          -             -                 -                    0.0%
                            Agency Fee (PPAS)                                      -            -           -          -               -             -          -          -          -          -          -             -                 -                    0.0%
                            All Other                                              -            -           -          -               -             -          -          -          -          -          -             -                 -                    0.0%
                            Income Tax                                             -            -           -          -               -             -          -          -          -          -          -             -                 -                    0.0%
                            Subtotal Other                                        -            3.0        12.3       12.3            12.3          12.3       12.3       12.3       12.3       12.3       12.3          12.3             125.6                   1.2%
                                                                                  -            -           -          -               -             -          -          -          -          -          -             -                 -                     0.0%
                            Net Income                                            -           19.5       112.2      140.8           140.8         152.7      155.7      155.7      168.3      171.6      171.6         171.6           1,560.4                  15.1%




                                                                                                                              Financials by Division
                                                                                                                                  A3825
TRANSCARE NEWCO MODEL - FINANCIALS BY DIVISION             Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 38 of 62                                                                         STRI CTLY PRI VATE & CON FI DEN TI AL


                                                           OPENING      Feb-16       Mar-16      Apr-16      May-16        Jun-16         Jul-16      Aug-16      Sep-16      Oct-16      Nov-16        Dec-16           FY 2016
                                                              HV          HV          HV           HV          HV            HV             HV          HV          HV          HV          HV            HV                HV
                     Current Assets
                     Cash and cash equivalents                   -           76.6       229.9       237.8        347.9         504.2         680.3       871.8     1,088.3     1,310.2     1,537.9       1,771.5           1,771.5
                     Patient Account Receivables (OldCo)         -            -           -           -            -             -             -           -           -           -           -             -                 -
                     Patient Account Receivables (NewCo)     1,339.3      1,339.3     1,534.5     1,688.9      1,791.8       1,860.4       1,916.3     1,953.6     1,978.5     2,005.4     2,023.4       2,035.4           2,035.4
                     Provision for Bad Debt                    (80.4)       (94.3)     (152.0)     (212.0)      (271.9)       (331.8)       (392.7)     (453.5)     (514.4)     (576.1)     (637.9)       (699.7)           (699.7)
                     Inventory                                 170.4        170.4       170.4       170.4        170.4         170.4         170.4       170.4       170.4       170.4       170.4         170.4             170.4
                     Prepaid and Other Current Assets            -            -           -           -            -             -             -           -           -           -           -             -                 -
                     Total Current Assets                   1,429.4      1,492.0     1,782.8     1,885.1      2,038.2       2,203.2       2,374.4     2,542.4     2,722.9     2,910.0     3,093.8       3,277.6           3,277.6
                                                                 -            -           -           -            -             -             -           -           -           -           -             -                 -
                     Property, Plant and Equipment               -            -           -           -            -             -             -           -           -           -           -             -                 -
                     Property, Plant and Equipment           3,151.8      3,151.8     3,151.8     3,151.8      3,151.8       3,151.8       3,151.8     3,151.8     3,151.8     3,151.8     3,151.8       3,151.8           3,151.8
                     Accumulated Depreciation               (2,848.8)    (2,852.6)   (2,864.8)   (2,877.1)    (2,889.3)     (2,901.6)     (2,913.9)   (2,926.1)   (2,938.4)   (2,950.7)   (2,962.9)     (2,975.2)         (2,975.2)
                     Property and equipment, net              303.1        299.3       287.0       274.8        262.5         250.2         238.0       225.7       213.4       201.2       188.9         176.7             176.7
                                                                 -            -           -           -            -             -             -           -           -           -           -             -                 -
                     Other Assets                                -            -           -           -            -             -             -           -           -           -           -             -                 -
                     Goodwill                                    -            -           -           -            -             -             -           -           -           -           -             -                 -
                     Other Assets                              975.0        975.0       975.0       975.0        975.0         975.0         975.0       975.0       975.0       975.0       975.0         975.0             975.0
                     Total Other Assets                       975.0        975.0       975.0       975.0        975.0         975.0         975.0       975.0       975.0       975.0       975.0         975.0             975.0
                                                                 -            -           -           -            -             -             -           -           -           -           -             -                 -
                     Total Assets                           2,707.4      2,766.3     3,044.8     3,134.9      3,275.7       3,428.4       3,587.3     3,743.1     3,911.3     4,086.1     4,257.7       4,429.2           4,429.2
                                                                 -            -           -           -            -             -             -           -           -           -           -             -                 -
                                                                 -            -           -           -            -             -             -           -           -           -           -             -                 -
                     Current Operating Liabilities               -            -           -           -            -             -             -           -           -           -           -             -                 -
                     Accounts payable                          184.5        224.7       391.0       340.3        340.3         340.3         343.5       343.5       343.5       346.7       346.7         346.7             346.7
                     Accrued PPAS (Mgmt/Agency)                  -            -           -           -            -             -             -           -           -           -           -             -                 -
                     Accrued PTO                               126.0        126.0       126.0       126.0        126.0         126.0         126.0       126.0       126.0       126.0       126.0         126.0             126.0
                     InterCompany Balance                        -            -           -           -            -             -             -           -           -           -           -             -                 -
                     Payable To Wells                            -            -           -           -            -             -             -           -           -           -           -             -                 -
                        Total Current Liabilities             310.6        350.7       517.1       466.3        466.3         466.3         469.5       469.5       469.5       472.8       472.8         472.8             472.8
                                                                 -            -           -           -            -             -             -           -           -           -           -             -                 -
                     Other Long Term Liabilities                 -            -           -           -            -             -             -           -           -           -           -             -                 -
                     Asset Based Loan                            -            -           -           -            -             -             -           -           -           -           -             -                 -
                     Accrued Interest on Term Debt               -            -           -           -            -             -             -           -           -           -           -             -                 -
                     New Term Loan                               -            -           -           -            -             -             -           -           -           -           -             -                 -
                     Capital Lease                               -            -           -           -            -             -             -           -           -           -           -             -                 -
                     Deferred Rent Payable                       -            -           -           -            -             -             -           -           -           -           -             -                 -
                     Deferred Tax Liability                      -            -           -           -            -             -             -           -           -           -           -             -                 -
                                                                 -            -           -           -            -             -             -           -           -           -           -             -                 -
                     Non Current Liabilitites                   -            -           -           -            -             -             -           -           -           -           -             -                 -
                                                                 -            -           -           -            -             -             -           -           -           -           -             -                 -
                     Total Liabilities                        310.6        350.7       517.1       466.3        466.3         466.3         469.5       469.5       469.5       472.8       472.8         472.8             472.8
                                                                 -            -           -           -            -             -             -           -           -           -           -             -                 -
                     Common Equity                           2,396.9      2,416.4     2,528.6     2,669.4      2,810.2       2,962.9       3,118.7     3,274.4     3,442.7     3,614.2     3,785.8       3,957.3           3,957.3
                     Total Equity                           2,396.9      2,416.4     2,528.6     2,669.4      2,810.2       2,962.9       3,118.7     3,274.4     3,442.7     3,614.2     3,785.8       3,957.3           3,957.3
                                                                 -            -           -           -            -             -             -           -           -           -           -             -                 -
                     Check                                      -             (.8)        (.8)        (.8)         (.8)            (.8)        (.8)        (.8)        (.8)        (.8)        (.8)          (.8)              (.8)




                                                                                                          Financials by Division
                                                                                                              A3826
       TRANSCARE NEWCO MODEL - FINANCIALS BY DIVISION                        Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 39 of 62                                                             STRI CTLY PRI VATE & CON FI DEN TI AL


                                                                             OPENING   Feb-16     Mar-16      Apr-16      May-16        Jun-16       Jul-16     Aug-16     Sep-16     Oct-16     Nov-16       Dec-16           FY 2016
                                                                                HV       HV        HV           HV          HV            HV           HV         HV         HV         HV         HV           HV                HV
                                                                                                                                                                                                                                         0
                                Net Income                                       -         19.5      112.2       140.8        140.8         152.7      155.7      155.7      168.3      171.6      171.6         171.6           1,560.4
                                Total Adjustments                                -          -          -           -            -             -          -          -          -          -          -             -                 -
                                 Adjustment to reconcile to net income           -          -          -           -            -             -          -          -          -          -          -             -                 -
                                     Non Cash Article 9 Impact                   -          -          -           -            -             -          -          -          -          -          -             -                 -
                                     Recognition to Wells Fargo Liability        -          -          -           -            -             -          -          -          -          -          -             -                 -
                                     Provision for doubtful accounts             -         13.9       57.7        59.9         59.9          59.9       60.8       60.8       60.8       61.8       61.8          61.8             619.4
                                     Depreciation and amortization               -          3.0       12.3        12.3         12.3          12.3       12.3       12.3       12.3       12.3       12.3          12.3             125.6
                                     Deferred rent                               -          -          -           -            -             -          -          -          -          -          -             -                 -
                                 Total Adj to reconcile to net income            -         36.4      182.3       213.0        213.0         224.9      228.8      228.8      241.4      245.6      245.6         245.6           2,305.4
                                 Operating Adjustments                           -          -          -           -            -             -          -          -          -          -          -             -                 -
                                  (Increase) Decrease in Assets                  -          -          -           -            -             -          -          -          -          -          -             -                 -
                                     Accounts Receivable (OldCo)                 -          -          -           -            -             -          -          -          -          -          -             -                 -
                                     Accounts Receivable (NewCo)                 -          -       (195.2)     (154.4)      (102.9)        (68.6)     (55.9)     (37.3)     (24.9)     (27.0)     (18.0)        (12.0)           (696.1)
                                     Inventory                                   -          -          -           -            -             -          -          -          -          -          -             -                 -
                                     Prepaid Expenses and Other                  -          -          -           -            -             -          -          -          -          -          -             -                 -
                                     Other Long-Term Assets                      -          -          -           -            -             -          -          -          -          -          -             -                 -
                                  Total (Increase) Decrease in Assets            -          -       (195.2)     (154.4)      (102.9)        (68.6)     (55.9)     (37.3)     (24.9)     (27.0)     (18.0)        (12.0)           (696.1)
                                  Increase (Decrease) In Liabilities             -          -          -           -            -             -          -          -          -          -          -             -                 -
                                     A/P and Accrued Expenses                    -         40.1      166.3       (50.7)         -             -          3.2        -          -          3.3        -             -               162.2
                                     Accrued Management Fees                     -          -          -           -            -             -          -          -          -          -          -             -                 -
                                     Other Accrued Liabilities                   -          -          -           -            -             -          -          -          -          -          -             -                 -
                                     Capital Lease Obligations                   -          -          -           -            -             -          -          -          -          -          -             -                 -
                                     InterCompany Payable                        -          -          -           -            -             -          -          -          -          -          -             -                 -
                                     Deferred Tax Liability                      -          -          -           -            -             -          -          -          -          -          -             -                 -
                                  Total Increase (Decrease) In Liabilities       -         40.1      166.3       (50.7)         -             -          3.2        -          -          3.3        -             -               162.2
                                 Total Operating Adjustments                     -         76.6      153.4         7.9        110.1         156.3      176.1      191.6      216.5      221.9      227.6         233.6           1,771.5
                                                                                 -          -          -           -            -             -          -          -          -          -          -             -                 -
                                 Investing Adjustments                           -          -          -           -            -             -          -          -          -          -          -             -                 -
                                  Capital Expenditures                           -          -          -           -            -             -          -          -          -          -          -             -                 -
                                 Total Investing Adjustments                     -          -          -           -            -             -          -          -          -          -          -             -                 -
                                                                                 -          -          -           -            -             -          -          -          -          -          -             -                 -
                                 Financing Adjustments                           -          -          -           -            -             -          -          -          -          -          -             -                 -
                                  Accrued Interest                               -          -          -           -            -             -          -          -          -          -          -             -                 -
                                  Payable to Wells Fargo of Old AR               -          -          -           -            -             -          -          -          -          -          -             -                 -
                                  Term Loan                                      -          -          -           -            -             -          -          -          -          -          -             -                 -
                                  Deferred Rent Payable                          -          -          -           -            -             -          -          -          -          -          -             -                 -
                                                                                 -          -          -           -            -             -          -          -          -          -          -             -                 -
                                  Asset Based Loan                               -          -          -           -            -             -          -          -          -          -          -             -                 -
                                 Total Financing Adjustments                     -          -          -           -            -             -          -          -          -          -          -             -                 -
                                Total Cash Flow                                  -         76.6      153.4         7.9        110.1         156.3      176.1      191.6      216.5      221.9      227.6         233.6           1,771.5

WP/Westchester


TC Amb - Bronx/Lebanon & Montefiore


Corporate




                                                                                                                       Financials by Division
                                                                                                                           A3827
Assumptions                                                                           Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 40 of 62
 - Trip counts based on historical information ramping up to Q2 2015 levels.
- Employee wages are on an hourly basis.
- Ambulances staffed with 1 paramedic and 1 EMT.
- Bad debt is assumed at 6% of revenue.
- All existing leases with total lease payments of $48k are assumed by OldCo with a charge to NewCo.
- Unit hour cost based on historical information.
  Benefit cost added on top of unit hour cost.
- Insurance (auto/liability) and workers comp. allocated to the divisional level.
- Ambulette has 1 driver on the vehichle at $10.00 - $18.00 an hour depending on the market.
- Ambulance has either 2 EMTs ($18.62 each) or 1 EMT and 1 paramedic ($31.92) on a vehicle.
- Facility costs based on current rent schedule.
  Westchester EMS (25%) and Bronx 911 (75%) will share the Mount Vernon turnout facility ($22k per month).
- Paratransit administrative staffing includes the addition of a project manager ($100k) and controller ($75k) in that division.
- Discuss Sez Foster (MTA past due amount).
- PTO policy (only assumes 5 days)
- Includes leases of 2 vehicles Bronx Lebanon, 4 non-emergency vehicles (Pittsburgh), 4 wheelchair vans (Pittsburgh)
- Insurance: Auto - $15,000 per unit (100 units) = $1.5MM, MTA = $135k, Excess = $400k, G/L,P/L $1MM.
  Workers comp. = PA workers comp. = $250k, NY workers comp. assumes 60% of current amount.


General:
1     Open A/R is as follows




      Note that in the model, the Paratransit A/R formula is different than the other divisions due to payment cycle. Please note that $1.8mm is used for recent A/R.

2     PTO
      a   Total PTO accrued for 5 days calculated as 1/4th of April 2016 Compensation (est. $730.4k); no cash payouts of PTO
      b   Assuming no cash payouts of PTO
      c   However, per John P., we would need to accrue based on existing plan; calculations per Gerry:
                 PA            $      120
                 MD            $       -
                 HV            $      241
                 Transit       $      426
                 Mont/BL              TBD
                 WP/Wstch             TBD
                               $      787

3     Go-forward PPAS Management Fees of $50k/month; February pro-rated for 9 days

4     Go-forward PPAS Agency Fees of $75k/year; February pro-rated for 9 days

5     Newco does not assume any existing capital leases; fees related to relevant equipment vehicles will be incorporated into transition agreement; expensed at the Divisional level
      a   Might want to consider assuming Ventilator leases; only 3 months left + 2 months past due - total cost of $9k for 25 ventilators (including 1 for MD)

6     Corporate compensation estimated at $100k/month

7     Bank Fees are estimated at $350k/year annualized and are being

8     Newco assumes Transit Facility and Garage Leases; past due rent balances included in opening AP

9     Removed all Prepaid Insurance balances; assumes new insurance policies or payments to OldCo

10    Depreciation based on the variance between October 2015 and September 2015 accumulated depreciation per the Trial balance; HV and Mont/BL allocated from NY balance
      Decreases in the month that a specific category of PP&E is fully depreciated


Transit:
1     Opening inventory represents 31.5% of total NY Inventory as of 10.31.15; no new inventory purchases

2     No PP&E; all vehicles owned by MTA

3     Other Assets represents 1 New York Operating License with a value of $150k, per 2013 financial statements (intangible asset; does not amortize)

4     Transit Opening AP of $1,449k based off of - will need to be refined
      a     Includes facilities-related; parts/vehicles-related/legal only; amount Derived from Company provided Critical Payment schedule -> "Vendors for Payment Schedule v2"

                                                                                                                                                                 A3828
                                                                                                                                                               Assumptions
     b                                                                            Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 41 of 62
           Amount includes almost everything for NY - most of HV, Mont/BL, and WP/Wstch
     c     Excludes past due CADI payment ($1.2m)
     d     Includes past due rent related to Transit's Facility and Garage leases


Maryland
1    Opening inventory represents total MD Inventory as of 10.31.15; assumes new inventory purchases of $25k in February 2016 and August 2016

2    Opening PP&E calculated from 10.31.15 balance with a monthly increase in accumulated depreciation; assumes a purchase of 1 vehicle in February 2016 for $120k

3    Other Assets represents a Security Deposit of $20.7k per 10.31.15 trial balance

4    Opening Accounts Payable estimated at $50k; to be further refined with additional detail


Pennsylvania
1    Opening inventory represents total PA Inventory as of 10.31.15; assumes new inventory purchases of $25k in March 2016 and Sept. 2016

2    Opening PP&E calculated from 10.31.15 balance with a monthly increase in accumulated depreciation

3    Other Assets represents a Security Deposit of $49.4k per 10.31.15 trial balance

4    Opening Accounts Payable of $145k Includes facilities-related; parts/vehicles-related/legal only from Company provided Critical Payment schedule -> "Vendors for Payment Schedule v2"

5    Includes purchase of 5 ambulances ($300k) in February

Hudson Valley
1    Opening inventory represents 12.24% of total NY Inventory as of 10.31.15; no new inventory purchases

2    Opening PP&E represents 12.24% of total NY Inventory as of 10.31.15; with a monthly increase in accumulated depreciation

3    Other Assets represents 1 Hudson Valley Operating License with a value of $975k, per 2013 financial statements (intangible asset; does not amortize)

4    Opening Accounts Payable of $126k Includes facilities-related; parts/vehicles-related/legal only from Company provided Critical Payment schedule -> "Vendors for Payment Schedule v2"
     Additional HV payables are likely included in the Transit opening balance above


Montefiore/Bronx Lebanon (TC Amb)
1    Opening inventory represents 24% of total NY Inventory as of 10.31.15; no new inventory purchases

2    No opening PP&E; all assets owned by Transcare NY

3    Includes Bronx/Lebanon.

4    No opening Accounts Payable broken out; amount included in Transit opening balance above

5    Assumes that 2 ambulances (Type III) for $300k for Bronx Lebanon

White Plains/Westchester
1    No opening inventory

2    No opening PP&E

3    Other Assets represents 1 Westchester Operating License with a value of $100k, per 2013 financial statements (intangible asset; does not amortize)

4    No opening Accounts Payable broken out; amount included in Transit opening balance above




                                                                                                                                                            A3829
                                                                                                                                                            Assumptions
Questions and Open Items                                                           Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 42 of 62
1    PTO
     a   Align on calculation methodology
     b   Currently assuming no cash payout of PTO - is this correct?
     c   OPEN - PTO estimates for: Montefiore/BL, White Plains/Westchester, Corporate

2    Transition Services Related
     a     Finalized allocation of NewCo resources to be used by OldCo
     b     Windown assumptions related to vehicles owned by NewCo to be used by OldCo
     c     Finalized allocaiton of OldCo resources to be used by NewCo
     d     Estimated facilities charge for: Mont/BL, White Plans/Wstchstr, and Corporate employees (not sure where they are sitting)
     e     Transit faciltity - is NewCo taking Transit Lease - past due Transit balance is included in opening AP
     f     Insurance
     g     What will happen when/if equipment and vehicles' lease terminates; $1 buyout option? How to model?
     h     Need to finalize final Equipment/Vehicle payments
     i     Billing costs ? (Currently being estimated at $50k/month)

3    Need to validate
     a    Actual Hudson Valley and Montefiore/BL PP&E / Assets
     b    Actual Hudson Valley and Montefiore Inventory
     c    Opening Accounts Payable for Transit, as well as split between Transit, HV, Mont/BL, and WP/Wstchstr
     d    Any WP/Wstchstr Inventory

4    Corporate - Need to finalize
     a    Actual future Corporate employees and related PTO
     b    Facilties assumpions - where they will be located and related transition costs
     c.   Insurance - Corporate or Divisional level (modeling purposes)

5    Do we want to assume Ventilator Capital leases; only 3 months left + 2 months past due - total cost of $9k for 25 ventilators (including 1 for MD)
     a    Only 24 month lease, so shouldn't be too old unless we are leasing used equipment




                                                                                                                                                          A3830
                                                                                                                                                          Questions
Questions                                                                   Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 43 of 62
                                                                          STR ICTLY P R IVATE & CONFIDENTIAL

-       How do UMD Lance & lette contracts change for trips and APC? grow quarterly?
-       February is a stub month so only 9 of 29 days, other months don’t include stub formula
-       Trips grow quarterly
-       APC grows monthly
-       What are enhancement units? Bronx Lebanon
-       Paratransit has extra $65k plugged in other SG&A
-       Need to confirm monthly surge (Row 15 in paratransit)
-       Unit Hour Utilization = # of Trips per Hour
-       Need to add trips for each division
-       Need to add calendar at top for each division
-       Need to relook at transit- why is there 100% and 120%? Why is vikram’s formulas not working?
-       Should bad debt expense be on total revenues or just lance and lett?
-       Bad debt expense is % of total revenues (6% of total)
-       PA- random $50k hardcoded in repairs and Maintenance in Feb. HV has $10k for Feb and March
-       Bronx Lebanon. Feb lance trips don’t match… their numbers are hard coded

- Removed Bronx Lebanon from Montefiore/BL, and included Mount Vernon EMS and Montefiore (Non-Emergency/Core)




                                                                                                                A3831
                                                                                                                VA Questions
Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 44 of 62




                              A3832
Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 45 of 62




                                                                       DX 171
                                                                     LaMonica v. Tilton, et al.
                                                                         18-01021-smb




                              A3833
Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 46 of 62




                              A3834
Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 47 of 62




                                                                       DX 174
                                                                     LaMonica v. Tilton, et al.
                                                                         18-01021-smb


                              A3835
Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 48 of 62




                              A3836
Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 49 of 62




                              A3837
Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 50 of 62




                              A3838
Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 51 of 62




                              A3839
Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 52 of 62




                                                                       DX             195
                                                                     LaMonica v. Tilton, et al.
                                                                         18-01021-smb

                              A3840
Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 53 of 62




                              A3841
Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 54 of 62




                              A3842
Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 55 of 62




                              A3843
Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 56 of 62




                                                 PX 003
                                          LaMonica v. Tilton, et al., 18-1021-smb




                              A3844
Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 57 of 62




                              A3845
Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 58 of 62




                              A3846
Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 59 of 62




                              A3847
Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 60 of 62




                                                         PX 132
                              A3848               LaMonica v. Tilton, et al., 18-1021-smb
Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 61 of 62




                              A3849
Case 1:20-cv-06274-LAK Document 11-32 Filed 09/30/20 Page 62 of 62




                              A3850
